Exhibit 10(i)(g)

AGREEMENT FOR PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

BY AND BETWEEN

 

AMBASSADOR XI, L.P., a Delaware limited partnership,

Calmark/Fort Collins, Ltd., a California limited partnership,

Bexley House, L.P., a Delaware limited partnership,

Big Walnut, L.P., a Delaware limited partnership,

Runaway Bay-Oxford Associates L.P., an Indiana limited partnership,

Runaway Bay II – Oxford Associates, L.P., a Maryland limited partnership,

Sycamore Creek Associates, L.P., a Delaware limited partnership,

Columbus III – Oxford Associates Limited Partnership, a Maryland limited
partnership,

Cooper’s Pointe CPGF 22, L.P., a Delaware limited partnership,

Hibben Ferry I Apartment Partners, L.P., a Delaware limited partnership,

Charleston – Oxford Associates Limited Partnership, a Maryland limited
partnership,

WINTHROP APARTMENT INVESTORS LIMITED PARTNERSHIP, a Maryland limited
partnership,

Copper Mill CPGF 22, L.P., a Delaware limited partnership

GOVERNOR’S PARK APARTMENTS VII LIMITED PARTNERSHIP, a South Carolina limited
partnership, and

SHELTER PROPERTIES VI LIMITED PARTNERSHIP, a South Carolina limited partnership

AS SELLERS

AND

JRK PROPERTY HOLDINGS, INC., a California corporation, and
JRK BIRCHMONT ADVISORS, LLC, a Delaware limited liability company,
and/or their permitted assignee(s)

COLLECTIVELY AS PURCHASER

 

(Large Pool)


Table of Contents

Page

ARTICLE 1 CERTAIN DEFINED
TERMS.....................................................................................
1

ARTICLE 2 PURCHASE AND SALE, PURCHASE PRICE &
DEPOSIT...................................... 9

2.1.      Purchase and
Sale.....................................................................................................
9

2.2.      Purchase Price and
Deposit.......................................................................................
9

2.2.1.  
Deposit.............................................................................................
10

2.2.2.   Return on
Deposit..............................................................................
10

2.2.3.   Assumption of Assumption Property
Loans........................................ 10

2.2.4.   Balance of Purchase
Price.................................................................. 10

2.2.5.   Allocation of Base Purchase
Prices.................................................... 10

2.2.6.   Tax
Reporting....................................................................................
11

ARTICLE 3
INSPECTIONS............................................................................................................
11

3.1.     
Inspections................................................................................................................
11

3.2.      [Intentionally Left
Blank]............................................................................................
11

3.3.      Conduct of
Investigation............................................................................................
12

3.4.      Purchaser
Indemnification..........................................................................................
12

3.4.1.   In
General.........................................................................................
12

3.4.2.   Purchaser’s Conduct / Seller’s Right to
Approve................................ 12

3.4.3.  
Survival.............................................................................................
13

3.5.      Property
Materials.....................................................................................................
13

3.6.      Property
Contracts....................................................................................................
13

ARTICLE 4 TITLE AND
SURVEY.................................................................................................
14

4.1.      Title
Documents.........................................................................................................
14

4.2.     
Survey.......................................................................................................................
14

4.3.      Objection and Response
Process...............................................................................
15

4.4.      Permitted
Exceptions.................................................................................................
15

4.5.      Existing Deed of
Trust................................................................................................
16

4.6.      Seller
Financing.........................................................................................................
16

4.7.      Purchaser
Financing...................................................................................................
16

ARTICLE 5 ASSUMED
ENCUMBRANCES.................................................................................
17

5.1.      In
General.................................................................................................................
17

5.2.      Purchaser’s Obligation to
Assume..............................................................................
17

5.3.      Loan Assumption
Application....................................................................................
17

5.4.      Additional Requirements of
Purchaser........................................................................
18

5.5.      Replacement of
Reserves...........................................................................................
18

5.6.      Time to Obtain Lender
Approval...............................................................................
18

5.7.      Failure to Obtain Assumption
Approval......................................................................
19

5.8.      Documentation of
Assumption....................................................................................
19

ARTICLE 6 OUTSIDE DATE AND CLOSING
PROVISIONS..................................................... 20

6.1.     
Guaranty...................................................................................................................
20

6.2.      Closing
Date..............................................................................................................
20

6.3.      Seller Closing
Deliveries.............................................................................................
21

6.4.      Purchaser Closing
Deliveries......................................................................................
22

6.5.      Closing Prorations and
Adjustments...........................................................................
23

6.5.1.  
General.............................................................................................
23

6.5.2.   Operating
Expenses...........................................................................
23

6.5.3.  
Utilities..............................................................................................
23

6.5.4.   Real Estate
Taxes..............................................................................
24

6.5.5.   Property
Contracts............................................................................
24

6.5.6.  
Leases...............................................................................................
24

6.5.7.   Existing Loan
Payoff..........................................................................
25

6.5.8.  
Insurance...........................................................................................
25

6.5.9.  
Employees.........................................................................................
25

6.5.10. Closing
Costs....................................................................................
26

6.5.11. [Intentionally Left
Blank].................................................................... 26

6.5.12.
Possession.........................................................................................
27

6.5.13. Tax
Appeals......................................................................................
27

6.5.14.
Survival.............................................................................................
28

6.6.      Post Closing
Adjustments..........................................................................................
28

6.7.      Special Purpose Entity
Transfers................................................................................
28

ARTICLE 7 REPRESENTATIONS, WARRANTIES AND
COVENANTS................................... 30

7.1.      Seller’s
Representations.............................................................................................
30

7.1.1.  
Organization......................................................................................
30

7.1.2.  
Leases...............................................................................................
30

7.1.3.   Assumed Loan
Documents................................................................ 30

7.1.4.  
Contracts..........................................................................................
30

7.1.5.   Prohibited
Person..............................................................................
31

7.1.6.   Pending
Actions.................................................................................
31

7.1.7.   Rent
Roll...........................................................................................
31

7.1.8.   Operating
Statements.........................................................................
31

7.1.9.   No
Violation......................................................................................
31

7.1.10. Property
Contracts............................................................................
31

7.1.11. Assumed
Loans.................................................................................
31

7.1.12. Hibben Ferry
Clubhouse.................................................................... 31

7.1.13. Hazardous
Materials..........................................................................
31

7.2.     
AS-IS.......................................................................................................................
32

7.3.      Survival of Seller’s
Representations............................................................................
33

7.4.      Definition of Seller’s
Knowledge................................................................................
33

7.5.      Representations And Warranties Of
Purchaser........................................................... 33

7.5.1.  
Organization......................................................................................
33

7.5.2.  
Authority...........................................................................................
34

7.5.3.   Pending
Litigation..............................................................................
34

7.5.4.   Prohibited
Person..............................................................................
34

7.5.5.   Source of
Funds................................................................................
34

7.5.6.  
Survival.............................................................................................
34

ARTICLE 8 OPERATION OF THE
PROPERTIES.........................................................................
34

8.1.      Leases and Property
Contracts..................................................................................
34

8.2.      General Operation of
Property...................................................................................
35

8.3.     
Liens.........................................................................................................................
35

ARTICLE 9 CONDITIONS PRECEDENT TO
CLOSING............................................................. 35

9.1.      Purchaser’s Conditions to
Closing..............................................................................
35

9.2.      Sellers’ Conditions to
Closing....................................................................................
36

ARTICLE 10 BROKERAGE
CONDITIONS..................................................................................
37

10.1.    Indemnity         37

10.2.    Broker
Commission...................................................................................................
37

10.3.    Broker Signature
Page...............................................................................................
37

ARTICLE 11 DEFAULTS AND
REMEDIES..................................................................................
38

11.1.    Purchaser
Default......................................................................................................
38

11.2.    Seller Default    38

ARTICLE 12 RISK OF LOSS OR
CASUALTY.............................................................................
39

12.1.    Major Damage 39

12.2.    Minor Damage 40

12.3.    Repairs             40

12.4.    Repair of Sycamore Creek
Apartments......................................................................
40

12.4.1. Repair
Obligation...............................................................................
40

12.4.2.
Holdback..........................................................................................
41

12.5.    Ohio Damage
Holdback............................................................................................
41

12.6.    Replacement of Insurance
Carrier..............................................................................
42

ARTICLE 13 EMINENT
DOMAIN................................................................................................
42

ARTICLE 14 MISCELLANEOUS
PROVISIONS..........................................................................
42

14.1.    Special Provisions Regarding Runaway Bay I and Runaway Bay II
Properties............. 42

14.2.    Binding Effect of
Agreement.......................................................................................
43

14.3.    Exhibits and
Schedules...............................................................................................
43

14.4.    Purchaser’s
Assignees...............................................................................................
43

14.5.    Binding Effect   43

14.6.    Captions           43

14.7.    Number And Gender Of
Words................................................................................
43

14.8.    Notices            43

14.9.    Governing Law And
Venue........................................................................................
45

14.10.  Entire
Agreement.......................................................................................................
45

14.11.  Amendments    46

14.12.  Severability       46

14.13.  Multiple
Counterparts................................................................................................
46

14.14.  Construction     46

14.15.  Confidentiality   46

14.16.  Time Of The
Essence.................................................................................................
46

14.17.  Waiver             46

14.18.  Attorneys’
Fees.........................................................................................................
47

14.19.  Time Periods    47

14.20.  1031 Exchange 47

14.21.  No Personal Liability of Officers, Trustees or
Directors.............................................. 47

14.22.  [Intentionally Left
Blank]............................................................................................
48

14.23.  ADA
Disclosure........................................................................................................
48

14.24.  No Recording   48

14.25.  Relationship of
Parties................................................................................................
48

14.26.  Waiver of Jury
Trial...................................................................................................
48

14.27.  AIMCO
Marks.........................................................................................................
48

14.28.  Non-Solicitation of
Employees...................................................................................
49

14.29.  Survival            49

14.30.  Multiple
Purchasers...................................................................................................
49

14.31.  Sellers’ Several
Obligations........................................................................................
49

14.32.  Colorado Local Law
Provisions.................................................................................
50

14.32.1.     Special District
Disclosure............................................................ 50

14.32.2.     Common Interest Community
Disclosure...................................... 50

14.32.3.     Methamphetamine Laboratory
Disclosure..................................... 50

14.32.4.     Source of Potable
Water............................................................. 51

ARTICLE 15 LEAD BASED PAINT
DISCLOSURE......................................................................
51

15.1.    Disclosure        51

15.2.    Consent Agreement – Pre-1978 – Not
Certified........................................................ 51

15.3.    Consent Agreement – Pre-1978
Certified.................................................................. 52

15.4.    Consent Agreement – Pre-1978-LBP, But No LBP
Hazards..................................... 52

 

 

 

EXHIBITS AND SCHEDULES                                                      
Page first referred to:

Exhibit A-1 – A-16      Legal Descriptions of Property                         
Page 1

Exhibit B-1 – B-5         Form of
Deeds                                                             Page 3

Exhibit C                      Form of Bill of
Sale                                                       Page 2

Exhibit D                      Form of General
Assignment                                         Page 22

Exhibit E                       Form of Leases
Assignment                                          Page 22

Exhibit F                       Form of Vender
Termination                                         Page 22

Exhibit G                      Form of Notice to
Tenants                                            Page 23

Exhibit H                      Excluded
FF&E                                                           Page 4

Exhibit I                        List of Materials for
Purchaser                          Page 6

Exhibit J                       Lead-Based Paint
Disclosure                                        Page 52

Schedule 1                   Seller Information
Schedule                                           Page 1

 

 


AGREEMENT FOR PURCHASE AND SALE
AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE AND ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of the 29th day of September, 2008 (the “Effective Date”), by
the selling parties identified on Schedule 1 (the “Seller Information Schedule”)
each having an address at 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 (individually a “Seller” and collectively “Sellers”), and JRK
BIRCHMONT ADVISORS, LLC, a Delaware limited liability company and JRK PROPERTY
HOLDINGS, INC., a California corporation, each having a principal address at
11766 Wilshire Boulevard, Suite 1450, Los Angeles, California 90025
(collectively as “Purchaser”), or its permitted assignee or assignees as
provided in Section 14.4.

RECITALS

A.        Each Seller owns the real estate shown as being owned by it and
commonly known as and identified by the “Community Name” listed on the Seller
Information Schedule and as more particularly described in Exhibits A-1 through
A-16 attached hereto and made a part hereof, and the improvements thereon.

B.         Purchaser desires to purchase, and each Seller desires to sell, the
land, improvements and certain associated property described in this Agreement
on the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of mutual covenants set forth herein and for
other consideration the receipt and sufficiency of which is hereby acknowledged,
Sellers and Purchaser hereby agree as follows:


ARTICLE 1
CERTAIN DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Agreement shall have the meaning set forth in this ARTICLE 1.

(A)                “ADA” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.23.

(B)               “AIMCO” MEANS APARTMENT INVESTMENT AND MANAGEMENT COMPANY.

(C)                “AIMCO MARKS” MEANS ALL WORDS, PHRASES, SLOGANS, MATERIALS,
SOFTWARE, PROPRIETARY SYSTEMS, TRADE SECRETS, PROPRIETARY INFORMATION AND LISTS,
AND OTHER INTELLECTUAL PROPERTY OWNED OR USED BY A SELLER, ITS PROPERTY MANAGER,
OR AIMCO IN THE MARKETING, OPERATION OR USE OF A PROPERTY (OR IN THE MARKETING,
OPERATION OR USE OF ANY OTHER PROPERTIES MANAGED BY THE PROPERTY MANAGER OR
OWNED BY AIMCO OR AN AFFILIATE OF EITHER PROPERTY MANAGER OR AIMCO).

(D)               “APPEAL” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.5.13.

(E)                “APPLICABLE SHARE” MEANS, A FRACTION, THE NUMERATOR OF WHICH
IS THE PROPERTY’S BASE PURCHASE PRICE SET FORTH ON THE SELLER INFORMATION
SCHEDULE, AND THE DENOMINATOR OF WHICH IS THE TOTAL PURCHASE PRICE.

(F)                 “ASSIGNMENT AND ASSUMPTION DOCUMENTS” SHALL HAVE THE MEANING
SET FORTH IN SECTION 5.8.

(G)                “ASSUMED ENCUMBRANCES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.1.

(H)                “ASSUMED LOAN DOCUMENTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.1.

(I)                  “ASSUMED LOANS” MEANS THOSE LOANS MADE BY THE ASSUMPTION
LENDERS AND SECURED BY THE ASSUMPTION PROPERTIES WHICH THE PURCHASER (OR ITS
ASSIGNEES) INTENDS TO ASSUME AT CLOSING UPON THE PURCHASE OF THE ASSUMPTION
PROPERTIES.

(J)                 “ASSUMPTION APPLICATION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.3.

(K)               “ASSUMPTION LENDER FEES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.4(C).

(L)                  “ASSUMPTION LENDERS” MEANS THOSE LENDERS WHO HAVE MADE
ASSUMED LOANS.

(M)              “ASSUMPTION PROPERTIES” MEANS ALL PROPERTIES IDENTIFIED AS
ASSUMPTION PROPERTIES ON THE SELLER INFORMATION SCHEDULE.

(N)                “ASSUMPTION SELLERS” MEANS THOSE SELLERS WHO OWN THE
ASSUMPTION PROPERTIES AND ARE OBLIGATED AS BORROWERS UNDER THE ASSUMED LOANS.

(O)               “BASE PURCHASE PRICE” MEANS THE PURCHASE PRICE FOR EACH OF THE
FIFTEEN (15) INDIVIDUAL PROPERTIES, AS DETERMINED BY PURCHASER PURSUANT TO
SECTION 2.2.5, AND SET FORTH ON THE SELLER INFORMATION SCHEDULE ATTACHED HERETO
AS SCHEDULE 1, AS SUCH SCHEDULE MAY BE AMENDED.

(P)               “BELMONT PURCHASE AGREEMENT” MEANS THAT CERTAIN AGREEMENT FOR
PURCHASE AND SALE AND ESCROW INSTRUCTIONS DATED OF EVEN DATE AS THIS AGREEMENT,
BY AND BETWEEN PURCHASER, AS PURCHASERS THEREUNDER, AND AMBASSADOR IV, L.P., A
DELAWARE LIMITED PARTNERSHIP, AND FOOTHILL CHIMNEY ASSOCIATES LIMITED
PARTNERSHIP, A GEORGIA LIMITED PARTNERSHIP, COLLECTIVELY AS SELLERS.

(Q)               “BROKER” SHALL HAVE THE MEANING SET FORTH IN SECTION 10.1.

(R)                 “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY OR SUNDAY
OR FEDERAL HOLIDAY OR LEGAL HOLIDAY IN THE STATE OF COLORADO.

(S)                “CLOSING” MEANS THE CONSUMMATION OF THE PURCHASE AND SALE AND
RELATED TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT.

(T)                 “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION
6.2.

(U)                “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

(V)                “CONNOR” SHALL HAVE THE MEANING SET FORTH ON THE SELLER
INFORMATION SCHEDULE.

(W)              “CONSENT AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
15.2.

(X)                “CONSULTANTS” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.1.

(Y)                “DAMAGE NOTICE” SHALL HAVE THE MEANING SET FORTH IN SECTION
12.1.

(Z)                “DEEDS” MEANS, COLLECTIVELY, THE STATE SPECIFIC DEED FOR
TRANSFERRING TITLE TO EACH PROPERTY, IN THE FORMS ATTACHED HERETO AS EXHIBITS
B-1 THROUGH B-5, DULY EXECUTED BY THE APPLICABLE SELLER.

(AA)            “DEED OF TRUST” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.5.

(BB)           “DEPOSIT” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.1.

(CC)            “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN THE
PREAMBLE.

(DD)           “ENTITY INTEREST” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.7(A).

(EE)            “ENTITY TRANSFER PROPERTY” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.7(A).

(FF)               “ESCROW AGENT” MEANS FIRST AMERICAN TITLE INSURANCE COMPANY
OF NEW YORK.

(GG)            “EXCLUDED PERMITS” MEANS, WITH RESPECT TO EACH PROPERTY, THOSE
PERMITS WHICH, UNDER APPLICABLE LAW, ARE NONTRANSFERABLE.

(HH)            “EXISTING SURVEY” SHALL HAVE THE MEANING SET FORTH IN SECTION
4.2.

(II)                “FHA” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.23.

(JJ)               “FIXTURES AND TANGIBLE PERSONAL PROPERTY” MEANS, WITH RESPECT
TO EACH PROPERTY, ALL FIXTURES, FURNITURE, FURNISHINGS, FITTINGS, EQUIPMENT,
MACHINERY, APPARATUS, APPLIANCES AND OTHER ARTICLES OF TANGIBLE PERSONAL
PROPERTY LOCATED ON THE LAND OR IN THE IMPROVEMENTS AS OF THE EFFECTIVE DATE AND
USED OR USABLE IN CONNECTION WITH THE OCCUPATION OR OPERATION OF ALL OR ANY PART
OF SUCH PROPERTY.  THE TERM “FIXTURES AND TANGIBLE PERSONAL PROPERTY” DOES NOT
INCLUDE (A) EQUIPMENT LEASED BY THE APPLICABLE SELLER, UNLESS SUCH LEASE IS
ASSUMED BY PURCHASER, AND THE INTEREST OF THE APPLICABLE SELLER IN ANY EQUIPMENT
PROVIDED TO ITS PROPERTY FOR USE, BUT NOT OWNED OR LEASED BY SUCH SELLER, OR (B)
PROPERTY OWNED OR LEASED BY ANY TENANT OR GUEST, EMPLOYEE OR OTHER PERSON
FURNISHING GOODS OR SERVICES TO SUCH PROPERTY, OR (C) PROPERTY AND EQUIPMENT
OWNED BY THE APPLICABLE SELLER, WHICH IN THE ORDINARY COURSE OF BUSINESS OF SUCH
PROPERTY IS NOT USED EXCLUSIVELY FOR THE BUSINESS, OPERATION OR MANAGEMENT OF
SUCH PROPERTY AS SET FORTH ON EXHIBIT H, OR (D) ANY OTHER ITEMS SET FORTH ON
EXHIBIT H.

(KK)           “GENERAL ASSIGNMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
6.3(C).

(LL)                “GOOD FUNDS” SHALL HAVE THE MEANING SET FORTH IN SECTION
2.2.1.

(MM)        “GUARANTOR” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.1.

(NN)            “GUARANTY” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.1.

(OO)           “IMPROVEMENTS” MEANS ALL BUILDINGS, STRUCTURES, BUILDING SYSTEMS
AND FIXTURES, PARKING AREAS, SIDEWALKS, LANDSCAPING, FACILITIES AND IMPROVEMENTS
LOCATED ON THE LAND, INCLUDING, WITHOUT LIMITATION, EACH PROPERTY’S PLUMBING,
AIR CONDITIONING, HEATING, VENTILATION, UTILITY AND MECHANICAL SYSTEMS.

(PP)           “INSPECTIONS” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.1(A).

(QQ)           “INTERMEDIARY” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.20.

(RR)              “LAND” MEANS, WITH RESPECT TO EACH PROPERTY, THE CORRESPONDING
TRACT OF LAND DESCRIBED ON EXHIBITS A-1 THROUGH A-16, AND ALL RIGHTS, TITLE AND
INTEREST, IF ANY, IN AND TO APPURTENANCES PERTAINING THERETO, INCLUDING SELLER’S
RIGHT, TITLE AND INTEREST, IF ANY, IN AND TO THE ADJACENT STREETS, ALLEYS,
STRIPS, GORES AND RIGHT-OF-WAYS, SUBSURFACE AND MINERAL DEVELOPMENT RIGHTS, AND
WATER RIGHTS.

(SS)             “LAW ENGINEERING” SHALL HAVE THE MEANING SET FORTH ON THE
SELLER INFORMATION SCHEDULE.

(TT)               “LEASE(S)” MEANS, WITH RESPECT TO EACH PROPERTY, THE INTEREST
OF THE APPLICABLE SELLER IN AND TO ALL LEASES, SUBLEASES AND OTHER OCCUPANCY
CONTRACTS, WHETHER OR NOT OF RECORD, WHICH PROVIDE FOR THE USE OR OCCUPANCY OF
SPACE OR FACILITIES ON OR RELATING TO SUCH SELLER’S PROPERTY AND WHICH ARE IN
FORCE AS OF THE CLOSING DATE FOR THE APPLICABLE PROPERTY.

(UU)            “LEASES ASSIGNMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.3(D).

(VV)            “LOAN” MEANS THE INDEBTEDNESS OWING TO A SPECIFIC LENDER
EVIDENCED BY A NOTE AND SECURED BY A DEED OF TRUST.

(WW)        “LOAN ASSUMPTION” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.2.

(XX)            “LOAN ASSUMPTION AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.8.

(YY)            “LOAN ASSUMPTION APPROVAL” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.6.

(ZZ)             “LOAN ASSUMPTION DEADLINE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.6.

(AAA)         “LOAN ASSUMPTION PACKET” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.3.

(BBB)       “LOAN DOCUMENTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.6.

(CCC)         “LOAN PAYOFF” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.5.7.

(DDD)       “LOSSES” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.4.1.

(EEE)         “MAJOR DAMAGE” MEANS DAMAGE OR DESTRUCTION BY FIRE OR OTHER
CASUALTY, THE COST OF WHICH TO REPAIR OR RESTORE THE PROPERTY IN QUESTION TO A
CONDITION SUBSTANTIALLY IDENTICAL TO THAT OF THE PROPERTY IN QUESTION PRIOR TO
THE EVENT OF DAMAGE WOULD BE, IN THE OPINION OF A CONTRACTOR OR BUILDING
ENGINEER (DETERMINED IN ACCORDANCE WITH SECTION 12.1) IN EXCESS OF THIRTY
PERCENT (30%) OF THE BASE PURCHASE PRICE ATTRIBUTABLE TO SUCH PROPERTY.

(FFF)             “MATERIALS” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.5.

(GGG)         “MISCELLANEOUS PROPERTY ASSETS” MEANS, WITH RESPECT TO EACH
PROPERTY, ALL CONTRACT RIGHTS, LEASES, CONCESSIONS, WARRANTIES, PLANS, DRAWINGS
AND OTHER ITEMS OF INTANGIBLE PERSONAL PROPERTY RELATING TO THE OWNERSHIP OR
OPERATION OF SUCH PROPERTY AND OWNED BY THE APPLICABLE SELLER INCLUDING
DEVELOPMENT RIGHTS AND SEWER AND WASTEWATER CAPACITY RIGHTS, EXCLUDING, HOWEVER,
(A) RECEIVABLES, (B) PROPERTY CONTRACTS, (C) LEASES, (D) PERMITS, (E) CASH OR
OTHER FUNDS, WHETHER IN PETTY CASH OR HOUSE “BANKS,” OR ON DEPOSIT IN BANK
ACCOUNTS OR IN TRANSIT FOR DEPOSIT, (F) REFUNDS, REBATES OR OTHER CLAIMS, OR ANY
INTEREST THEREON, FOR PERIODS OR EVENTS OCCURRING PRIOR TO THE CLOSING DATE, (G)
UTILITY AND SIMILAR DEPOSITS, (H) INSURANCE OR OTHER PREPAID ITEMS, (I) SUCH
SELLER’S PROPRIETARY BOOKS AND RECORDS, OR (J) ANY RIGHT, TITLE OR INTEREST IN
OR TO THE AIMCO MARKS.  THE TERM “MISCELLANEOUS PROPERTY ASSETS” ALSO SHALL
INCLUDE ALL OF THE APPLICABLE SELLER’S RIGHTS, IF ANY, IN AND TO THE “COMMUNITY
NAME” FOR EACH PROPERTY IDENTIFIED IN THE SELLER INFORMATION SCHEDULE AS IT
RELATES SOLELY TO USE IN CONNECTION WITH THE APPLICABLE PROPERTY (AND NOT WITH
RESPECT TO ANY OTHER PROPERTY OWNED OR MANAGED BY ANY SELLER, PROPERTY MANAGER,
AIMCO, OR THEIR RESPECTIVE AFFILIATES), AND, TO THE EXTENT TRANSFERABLE AND AT
NO COST TO SELLERS, ALL TELEPHONE NUMBERS AND WEBSITE ADDRESSES (URL) ASSOCIATED
WITH THE PROPERTY, ALL COMPUTERS AT THE PROPERTY USED EXCLUSIVELY FOR THE
PROPERTY, AND ALL DATA (TANGIBLE OR COMPUTER LOGGED) FOR THE PROPERTY HELD BY
THE PROPERTY MANAGER IN CONNECTION WITH MANAGEMENT OF THE PROPERTY. 

(HHH)         “NOTE” MEANS, WITH RESPECT TO EACH PROPERTY, THE PROMISSORY
NOTE(S) OR BONDS IDENTIFIED IN THE SELLER INFORMATION SCHEDULE. 

(III)               “OBJECTIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.3.

(JJJ)             “OHIO PROPERTY HOLDBACK” SHALL HAVE THE MEANING SET FORTH IN
SECTION 12.5.

(KKK)       “OPERATING EXPENSES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.5.2.

(LLL)               “OPERATING STATEMENTS” SHALL HAVE THE MEANING SET FORTH ON
EXHIBIT I.

(MMM)   “OUTSIDE DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.1.

(NNN)         “PAYOFF PROPERTY” MEANS ALL PROPERTIES FOR WHICH THE LOAN WILL BE
PAID OFF AT CLOSING AND IDENTIFIED AS A PAYOFF PROPERTY ON THE SELLER
INFORMATION SCHEDULE.

(OOO)       “PERMITS” MEANS, WITH RESPECT TO EACH PROPERTY, ALL LICENSES AND
PERMITS GRANTED BY ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH
PROPERTY AND REQUIRED IN ORDER TO OWN AND OPERATE SUCH PROPERTY.

(PPP)       “PERMITTED EXCEPTIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.4.

(QQQ)       “PROHIBITED PERSON” MEANS ANY OF THE FOLLOWING:  (A) A PERSON OR
ENTITY THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS
OF, EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING (EFFECTIVE SEPTEMBER 24,
2001) (THE “EXECUTIVE ORDER”); (B) A PERSON OR ENTITY OWNED OR CONTROLLED BY, OR
ACTING FOR OR ON BEHALF OF ANY PERSON OR ENTITY THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER; (C) A PERSON
OR ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL” OR “BLOCKED PERSON”
ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT’S OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE,
HTTP://WWW.TREAS.GOV/OFFICES/ENFORCEMENT/OFAC; (D) A PERSON OR ENTITY THAT IS
OTHERWISE THE TARGET OF ANY ECONOMIC SANCTIONS PROGRAM CURRENTLY ADMINISTERED BY
OFAC; OR (E) A PERSON OR ENTITY THAT IS AFFILIATED WITH ANY PERSON OR ENTITY
IDENTIFIED IN CLAUSE (A), (B), (C) AND/OR (D) ABOVE.

(RRR)            “PROPERTY” MEANS (A) THE LAND AND IMPROVEMENTS AND ALL RIGHTS
OF THE APPLICABLE SELLER, IF ANY, IN AND TO ALL OF THE EASEMENTS, RIGHTS,
PRIVILEGES, AND APPURTENANCES BELONGING OR IN ANY WAY APPERTAINING TO SUCH LAND
AND IMPROVEMENTS, (B) THE RIGHT, IF ANY AND ONLY TO THE EXTENT TRANSFERABLE, OF
SUCH SELLER IN THE PROPERTY CONTRACTS (OTHER THAN TERMINATED CONTRACTS), LEASES,
PERMITS (OTHER THAN EXCLUDED PERMITS), TENANT DEPOSITS AND THE FIXTURES AND
TANGIBLE PERSONAL PROPERTY RELATED TO SUCH LAND AND IMPROVEMENTS, AND (C) THE
MISCELLANEOUS PROPERTY ASSETS OWNED BY SUCH SELLER WHICH ARE LOCATED ON SUCH
LAND AND IMPROVEMENTS AND USED IN ITS OPERATION.

(SSS)          “PROPERTY CONTRACTS” MEANS, WITH RESPECT TO EACH PROPERTY, ALL
CONTRACTS, AGREEMENTS, EQUIPMENT LEASES, PURCHASE ORDERS, MAINTENANCE, SERVICE,
OR UTILITY CONTRACTS AND SIMILAR CONTRACTS, EXCLUDING LEASES, WHICH RELATE TO
THE OWNERSHIP, MAINTENANCE, CONSTRUCTION OR REPAIR AND/OR OPERATION OF SUCH
PROPERTY, BUT ONLY TO THE EXTENT ASSIGNABLE BY THEIR TERMS OR APPLICABLE LAW
(INCLUDING ANY CONTRACTS THAT ARE ASSIGNABLE WITH THE CONSENT OF THE APPLICABLE
VENDOR), AND NOT INCLUDING (A) ANY NATIONAL CONTRACTS ENTERED INTO BY THE
APPLICABLE SELLER, PROPERTY MANAGER, OR AIMCO WITH RESPECT TO THE APPLICABLE
PROPERTY (I) WHICH TERMINATE AUTOMATICALLY UPON TRANSFER OF SUCH PROPERTY BY
SUCH SELLER, OR (II) WHICH SUCH SELLER, IN SELLER’S SOLE DISCRETION, ELECTS TO
TERMINATE WITH RESPECT TO SUCH PROPERTY IN ACCORDANCE WITH SECTION 3.6,
EFFECTIVE AS OF THE CLOSING DATE, OR (B) ANY PROPERTY MANAGEMENT CONTRACT FOR
SUCH PROPERTY. 

(TTT)             “PROPERTY CONTRACTS NOTICE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 3.6.

(UUU)         “PROPERTY MANAGER” MEANS THE CURRENT PROPERTY MANAGER OF EACH
PROPERTY.

(VVV)         “PROPERTY TAXES” SHALL HAVE THE MEANING SET FORTH IN SECTION
6.5.13. 

(WWW)   “PRORATION SCHEDULE” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.5.1.

(XXX)         “PURCHASE PRICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.

(YYY)         “PURCHASER’S DESIGNATED ENTITY” SHALL HAVE THE MEANING SET FORTH
IN SECTION 14.4.

(ZZZ)          “PURCHASER’S INDEMNIFIED PARTIES” SHALL HAVE THE MEANING SET
FORTH IN SECTION 3.6.

(AAAA)     “RECORDS DISPOSAL NOTICE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.5.12.

(BBBB)   “RECORDS HOLD PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.5.12.

(CCCC)     “REFUND” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.5.13(A).

(DDDD)   “REGIONAL PROPERTY MANAGER” MEANS, WITH RESPECT TO EACH PROPERTY, THE
INDIVIDUAL IDENTIFIED IN THE SELLER INFORMATION SCHEDULE.

(EEEE)     “REMEDIATION” SHALL HAVE THE MEANING SET FORTH IN SECTION 15.2.

(FFFF)           “RENT ROLL” SHALL HAVE THE MEANING SET FORTH ON EXHIBIT I.

(GGGG)     “REQUIRED ASSIGNMENT CONSENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.6.

(HHHH)     “RETURN ON DEPOSIT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.2.3.

(IIII)                     “SELLER’S INDEMNIFIED PARTIES” SHALL HAVE THE MEANING
SET FORTH IN SECTION 3.4.1.

(JJJJ)                   “SELLER INFORMATION SCHEDULE” SHALL HAVE THE MEANING
SET FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.

(KKKK)           “SELLER LOANS” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.6.

(LLLL)                     “SELLER’S PROPERTY-RELATED FILES AND RECORDS” SHALL
HAVE THE MEANING SET FORTH IN SECTION 6.5.12.

(MMMM)     “SELLER’S REPRESENTATIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.1.

(NNNN)             “SELLERS’ REPRESENTATIVE” MEANS AIMCO.

(OOOO)           “SPECIAL PURPOSE ENTITY” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.7(A).

(PPPP)           “SPECIAL PURPOSE ENTITY FEE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 6.7(D).

(QQQQ)           “SURVEY” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.2.

(RRRR)                 “SURVIVAL PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.3.

(SSSS)               “SURVIVAL PROVISIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 14.29.

(TTTT)                   “SYCAMORE COMPLETION DATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 12.4.1.

(UUUU)             “SYCAMORE CREEK HOLDBACK” SHALL HAVE THE MEANING SET FORTH IN
SECTION 12.4.3.

(VVVV)             “TAX APPEAL SELLERS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.5.13.

(WWWW)     “TENANT” MEANS ANY PERSON OR ENTITY ENTITLED TO OCCUPY ANY PORTION OF
THE APPLICABLE PROPERTY UNDER A LEASE.

(XXXX)             “TENANT DEPOSITS” MEANS, WITH RESPECT TO A PROPERTY, ALL
SECURITY DEPOSITS, PREPAID RENTALS, CLEANING FEES, AND OTHER REFUNDABLE DEPOSITS
AND FEES COLLECTED FROM TENANTS, PLUS ANY INTEREST ACCRUED THEREON, PAID BY
TENANTS TO THE APPLICABLE SELLER PURSUANT TO ITS LEASES.  TENANT DEPOSITS SHALL
NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO THE
APPLICABLE SELLER, EITHER PURSUANT TO THE LEASES OR OTHERWISE.

(YYYY)             “TENANT NOTICE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.3(E).

(ZZZZ)               “TENANT SECURITY DEPOSIT BALANCE” SHALL HAVE THE MEANING
SET FORTH IN SECTION 6.5.6(B).

(AAAAA)          “TENANT UNIT” MEANS EACH APARTMENT IN THE PROPERTIES WHICH IS
LEASED BY SELLERS TO TENANTS IN THE ORDINARY COURSE OF SELLERS’ BUSINESS.

(BBBBB)       “TERMINATED CONTRACTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.6.

(CCCCC)          “TERMINATION FEE” SHALL HAVE THE MEANING SET FORTH IN SECTION
11.2(A).

(DDDDD)       “TERMINATION NOTICE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 9.1.

(EEEEE)          “TESTING” SHALL HAVE THE MEANING SET FORTH IN SECTION 15.2.

(FFFFF)                 “THIRD-PARTY COSTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.5.13(B)(I).

(GGGGG)          “THIRD-PARTY REPORTS” MEANS ANY REPORTS, STUDIES OR OTHER
INFORMATION PREPARED OR COMPILED FOR PURCHASER BY ANY CONSULTANT OR OTHER
THIRD-PARTY IN CONNECTION WITH PURCHASER’S INVESTIGATION OF A PROPERTY.

(HHHHH)          “TITLE COMMITMENT” SHALL HAVE THE MEANING ASCRIBED THERETO IN
SECTION 4.1.

(IIIII)                    “TITLE DOCUMENTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.1.

(JJJJJ)                 “TITLE INSURER” MEANS FIRST AMERICAN TITLE INSURANCE
COMPANY OF NEW YORK.

(KKKKK)       “TITLE POLICY” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.1.

(LLLLL)                    “UNCOLLECTED RENTS” SHALL HAVE THE MEANING SET FORTH
IN SECTION 6.5.6(A).

(MMMMM)                “UPDATED SURVEY” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.2.

(NNNNN)          “UTILITY COSTS” SHALL HAVE THE MEANING SET FORTH IN SECTION
6.5.6(C).


ARTICLE 2
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1.            PURCHASE AND SALE

.  Each Seller agrees to sell and convey its applicable Property (as set forth
on the Seller Information Schedule) to Purchaser and Purchaser agrees to
purchase such Property from each applicable Seller, all in accordance with the
terms and conditions set forth in this Agreement.


2.2.            PURCHASE PRICE AND DEPOSIT

.  The total purchase price (the “Purchase Price”) for all of the Properties
shall be $176,800,000.00, which shall be paid by Purchaser.  The Base Purchase
Price for each Property is set forth in the Seller Information Schedule, subject
to Purchaser’s right to reallocate pursuant to Section 2.2.6.  The Purchase
Price shall be paid as follows:


2.2.1.      DEPOSIT

.  Not later than 2:00 p.m. Mountain Time on September 29, 2008 (the “Outside
Date”), Purchaser shall deliver directly to Seller’s Representative a deposit
(the “Deposit”) of Seventeen Million Seven Hundred Thousand Dollars
($17,700,000.00), by wire transfer of immediately available funds (“Good
Funds”).  The Deposit shall be retained by Sellers and shall be nonrefundable to
Purchaser except as otherwise provided in this Agreement.  The Deposit shall be
allocated among the Sellers of the Properties as listed on the Seller
Information Schedule. 


2.2.2.      RETURN ON DEPOSIT

.  At the Closing, Purchaser shall receive a credit against the Purchase Price
in an amount equal to a fixed rate of eight percent (8%) annualized return
calculated on a 365-day year on the Deposit (the “Return on Deposit”) from the
date the Deposit is made pursuant to Section 2.2.1 to the Closing Date.  As of
the Effective Date of this Agreement, assuming that the Deposit is made on
September 29, 2008 and the Closing occurs for all of the Properties on October
21, 2008, this credit is calculated to be $85,314.95.


2.2.3.      ASSUMPTION OF ASSUMPTION PROPERTY LOANS

.  At the Closing, subject to Purchaser’s obligations under ARTICLE 5, Purchaser
shall receive a credit against the Base Purchase Price of each of the Assumption
Properties in the amount of the outstanding principal balance and all accrued
and unpaid interest (if any) thereon, of the applicable Assumed Loan as of the
Closing Date.  To the extent permitted by the applicable Assumption Lender, any
existing reserves, impounds or other accounts maintained in connection with any
Assumed Loan shall remain in place, and Purchaser shall provide the applicable
Seller with a credit in the amount thereof at the Closing.


2.2.4.      BALANCE OF PURCHASE PRICE

.  The balance of the Purchase Price for each Property (with credit for (a) the
Applicable Share of the Deposit plus Return on Deposit, (b) for each Assumption
Property for which the Assumption Lender approved the Loan Assumption and which
was not converted to a Payoff Property, with a credit as provided in Section
2.2.4, and (c) if applicable, for the Runaway Bay I Property, the Cooper’s
Pointe Property, and the Webb Bridge Crossing Property Closings, the original
principal amount of the applicable Seller Loan), plus or minus the adjustments
or prorations required by this Agreement, shall be paid to and received by
Escrow Agent by wire transfer of Good Funds in no event later than 11:00 a.m.
(in the time zone in which Escrow Agent is located) on the Closing Date, or such
earlier time on the Closing Date as may be required by Escrow Agent. 


2.2.5.      ALLOCATION OF BASE PURCHASE PRICES

.  The allocations of Base Purchase Prices for each Property set forth on the
Seller Information Schedule have been established by Purchaser, and Sellers have
not, in any way, influenced such allocations among the Properties.  Sellers
agree and acknowledge that the allocation of the Base Purchase Prices among the
Properties is a matter of strict confidence.  Sellers shall not disclose the
allocation of Base Purchase Prices among the Properties except to Sellers’
accountants, attorneys, Escrow Agent, or such other parties Sellers deem
necessary in their reasonable discretion, and as otherwise required by law. 
Notwithstanding the foregoing, or any contrary provision set forth herein, at
anytime prior to the Closing Date, Purchaser may, in Purchaser’s sole and
absolute discretion (subject only to the reasonable objection of Sellers),
reallocate the Base Purchase Prices for each Property that is 100% AIMCO
Properties, L.P.-owned by written notice to Sellers, which notice shall
constitute an amendment to this Agreement and shall be deemed to be a part
hereof without any further action of Sellers (assuming Sellers have not
reasonably objected to such reallocation).


2.2.6.      TAX REPORTING

.  Escrow Agent, as the person responsible for closing the transaction within
the meaning of Section 6045(e)(2)(A) of the Code, shall file all necessary
information, reports, returns, and statements regarding the transaction required
by the Code including, but not limited to, the tax reports required pursuant to
Section 6045 of the Code.  Further, Escrow Agent agrees to indemnify and hold
Purchaser, Sellers, and their respective attorneys and brokers harmless from and
against any Losses resulting from Escrow Agent’s failure to file the reports
Escrow Agent is required to file pursuant to this section.  Escrow Agent agrees
to hold all allocations of Base Purchase Price in strict confidence unless
required to disclose by applicable law.  The provisions of this Section 2.2.6
shall survive the Closing.


ARTICLE 3
INSPECTIONS


3.1.            INSPECTIONS

.  Subject to the terms of Sections 3.3 and 3.4 and the right of Tenants under
the Leases, from the Effective Date of this Agreement through the Closing Date,
Purchaser, and its agents, contractors, engineers, surveyors, attorneys, and
employees (collectively, “Consultants”) shall have the right from time to time
to enter onto the Properties:

(A)                TO CONDUCT AND MAKE ANY AND ALL CUSTOMARY STUDIES,
EXAMINATIONS, INQUIRIES, AND INSPECTIONS, OR INVESTIGATIONS (COLLECTIVELY, THE
“INSPECTIONS”) OF OR CONCERNING THE PROPERTIES WHICH SHALL INCLUDE THE RIGHT TO
CONDUCT NON-INVASIVE, NON-DESTRUCTIVE TESTING OF THE PROPERTIES, INCLUDING A
PHASE I ENVIRONMENTAL REPORT (BUT NOT A PHASE II ENVIRONMENTAL REPORT), SUBJECT
TO SECTION 3.3;

(B)               TO CONDUCT SUCH OTHER TESTING AND EXAMINATIONS AS MAY BE
REASONABLY NECESSARY SUBJECT TO THE PERMISSION OF SELLER PURSUANT TO SECTION
3.4.2;

(C)                TO CONFIRM ANY AND ALL MATTERS WHICH PURCHASER MAY REASONABLY
DESIRE TO CONFIRM WITH RESPECT TO EACH OF THE PROPERTIES;

(D)               TO INTERVIEW EMPLOYEES OF THE APPLICABLE PROPERTY MANAGER AND
PERSONNEL OF THE PROPERTY (PROVIDED THAT (I) PURCHASER GIVES SELLER WRITTEN
NOTICE OF SUCH INTENTION AT LEAST FORTY-EIGHT (48) HOURS PRIOR TO ANY SUCH
INTERVIEW, AND (II) SELLER SHALL HAVE THE RIGHT TO HAVE A REPRESENTATIVE PRESENT
AT ANY SUCH INTERVIEW);

(E)                TO ASCERTAIN AND CONFIRM THE SUITABILITY OF EACH OF THE
PROPERTIES FOR PURCHASER’S INTENDED USE THEREOF; AND

(F)                 TO REVIEW THE MATERIALS AT PURCHASER’S SOLE COST AND
EXPENSE.


3.2.            [INTENTIONALLY LEFT BLANK]

. 


3.3.            CONDUCT OF INVESTIGATION

.  Purchaser shall not permit any mechanic’s or materialmen’s liens or any other
liens to attach to any Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Prior to conducting any Inspections,
Purchaser shall give the applicable Seller not less than forty-eight (48) hours’
prior written notice (except for the inspection of any units occupied by
Tenants, for which seventy-two (72) hours of notice is required).  The
applicable Seller shall have the right to have a representative present during
all Inspections conducted at any Property, and, in the case of testing or
inspection of any Tenant Units at such Property, the applicable Seller may
require that Purchaser or Purchaser’s agents be accompanied by a representative
of Seller at all times during Purchaser’s entry onto such Property.  Purchaser
shall take all reasonable actions and implement all protections necessary to
ensure that all actions taken in connection with the investigations and
inspections of each Property, and all equipment, materials and substances
generated, used or brought onto each Property pose no material threat to the
safety of persons or the environment and cause no damage to such Property or
other property of any Seller or other persons.  All information made available
by any of the Sellers to Purchaser in accordance with this Agreement or obtained
by Purchaser in the course of its Inspections shall be treated as confidential
information by Purchaser, and, prior to the purchase of the Properties by
Purchaser, Purchaser shall use its best efforts to prevent its Consultants from
divulging such information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Agreement. 


3.4.            PURCHASER INDEMNIFICATION

. 


3.4.1.      IN GENERAL

.  Purchaser shall indemnify, hold harmless and, if requested by a Seller (in
such Seller’s sole discretion), defend (with counsel approved by such Seller)
such Seller, together with such Seller’s affiliates, parent and subsidiary
entities, successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including such
Seller, “Seller’s Indemnified Parties”), from and against any and all damages,
mechanic’s liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys’
fees, including the cost of appeals) (collectively, “Losses”) arising from or
related to Purchaser’s or its Consultants’ entry onto such Seller’s Property,
and any Inspections or other matters performed by Purchaser with respect to such
Property after the Effective Date.


3.4.2.      PURCHASER’S CONDUCT / SELLER’S RIGHT TO APPROVE

.  Notwithstanding anything in this Agreement to the contrary, Purchaser shall
not be permitted to perform any invasive tests on any Property without Seller's
Representative's prior written consent, which consent may be withheld in
Seller's Representative's sole discretion.  Sellers’ Representative shall have
the right, without limitation, to disapprove any and all entries, surveys, tests
(including, without limitation, a Phase II environmental study of its Property),
investigations and other matters that, in the reasonable judgment of Sellers’
Representative, could result in any injury to its Property or breach of any
contract, or expose the applicable Seller to any Losses or violation of
applicable law, or otherwise adversely affect such Property or such Seller’s
interest therein.  Purchaser shall use best efforts to minimize disruption to
Tenants in connection with Purchaser’s or its Consultants’ activities pursuant
to this Section.  No consent by Seller’ Representative to any such activity
shall be deemed to constitute a waiver by the applicable Seller or assumption of
liability or risk by such Seller.  Purchaser hereby agrees to restore, at
Purchaser’s sole cost and expense, each Property to substantially the same
condition existing immediately prior to Purchaser’s exercise of its rights
pursuant to this ARTICLE 3.  Purchaser shall maintain and cause its third party
consultants to maintain (a) casualty insurance and commercial general liability
insurance with coverages of not less than $1,000,000.00 for injury or death to
any one person and $3,000,000.00 for injury or death to more than one person and
$500,000.00 with respect to property damage, and (b) worker’s compensation
insurance for all of their respective employees in accordance with the law of
the state(s) in which the Properties are located.  Purchaser shall have
delivered proof of the insurance coverage required pursuant to this Section
3.4.2 to Sellers (in the form of a certificate of insurance) prior to entry on
any Property.


3.4.3.      SURVIVAL

.  The provisions of this Section 3.4 shall survive the termination of this
Agreement.


3.5.            PROPERTY MATERIALS

.  Purchaser acknowledges receipt of the documents set forth on Exhibit I
(collectively, the “Materials”) relating to each of the Properties.  Except as
provided in Section 7.1 with respect to contracts related to cable, utility and
laundry services at the Properties, Sellers make no representation or warranty,
express, written, oral, statutory, or implied regarding the Materials.  Any
information and Materials provided by any of the Sellers to Purchaser under the
terms of this Agreement are for informational purposes only and, together with
all Third-Party Reports, shall be returned by Purchaser to all applicable
Sellers if this Agreement is terminated for any reason.  Purchaser shall not in
any way be entitled to rely upon the accuracy of such information and
Materials.  Purchaser recognizes and agrees that the Materials and other
documents and information delivered or made available by Sellers pursuant to
this Agreement may not be complete or constitute all of such documents which are
in a Seller’s possession or control, but are those that are readily available to
such Seller after reasonable inquiry to ascertain their availability.  Purchaser
understands that, although each Seller has used commercially reasonable efforts
to locate and make available the Materials and other documents required to be
delivered or made available by it pursuant to this Agreement.  Purchaser will
not rely on such Materials or other documents as being a complete and accurate
source of information with respect to such Seller's Property, and will instead
in all instances rely exclusively on its own Inspections and Consultants with
respect to all matters which it deems relevant to its decision to acquire, own
and operate the Properties.  The provisions of this Section 3.5 shall survive
the Closing and delivery of the Deeds to Purchaser.


3.6.            PROPERTY CONTRACTS

.  On September 26, 2008, Purchaser delivered written notice to each Seller (the
“Property Contracts Notice”), specifying any Property Contracts of such Seller
which Purchaser desires to terminate (the “Terminated Contracts”).  After
delivery of the Property Contracts Notices to Sellers, (a) Sellers shall mail
notices of termination for such Terminated Contracts on or before four (4)
Business Days after the Effective Date and the effective date of each such
termination shall be not later than thirty (30) days after the date a Seller
sends the applicable notice of termination or such later date as is required by
the express terms of the applicable Terminated Contract (and, to the extent that
the effective date of termination of any Terminated Contract is after the
Closing Date, Purchaser shall be deemed to

have assumed all of the applicable Seller’s obligations under such Terminated
Contract accruing after the Closing Date), (b) if any such Property Contract
cannot by its terms be terminated, it shall be assumed by Purchaser as of the
Closing Date and not be a Terminated Contract, and (c) to the extent that any
such Terminated Contract requires payment of a penalty or premium for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees or penalties.  There shall be no Terminated Contracts other
than those stated in the Property Contracts Notice and Purchaser shall assume
the obligations under all Property Contracts of such Seller not listed in the
Property Contracts Notice accruing after the Closing.  To the extent that any
Property Contract to be assumed by Purchaser (including any Property Contract
that, because of advance notice requirements, will be temporarily assumed by
Purchaser pending the effective date of termination after the Closing Date) is
assignable but requires the applicable vendor to consent to the assignment or
assumption of the Property Contract by the applicable Seller to Purchaser, then,
prior to the Closing Date, the applicable Seller shall be solely responsible for
obtaining from each applicable vendor a consent (each a “Required Assignment
Consent”) to the assignment of the Property Contract by the applicable Seller to
Purchaser (and the assumption by Purchaser of all obligations under such
Property Contract).  The applicable Seller shall indemnify, hold harmless and,
if requested by Purchaser (in Purchaser’s sole discretion), defend (with counsel
approved by such Purchaser) Purchaser together with Purchaser’s affiliates,
parent and subsidiary entities, successors, assigns, partners, managers,
members, employees, officers, directors, trustees, shareholders, counsel,
representatives, and agents (collectively, including Purchaser, “Purchaser’s
Indemnified Parties”), from and against any and all Losses arising from or
related to the applicable Seller’s failure to obtain any Required Assignment
Consent.  The provisions of this Section 3.6 shall survive the Closing.


ARTICLE 4
TITLE AND SURVEY


4.1.            TITLE DOCUMENTS

.  Purchaser acknowledges delivery by the Title Insurer of a standard form
commitment for title insurance (“Title Commitment”) for each Property in an
amount equal to the Property’s Base Purchase Price for an ALTA owner’s title
insurance policy (the “Title Policy”) on the most recent standard form
promulgated by state law applicable to the Property in question, together with
copies of all instruments identified as exceptions therein (together with the
Title Commitment, referred to herein as the “Title Documents”).  Each Seller
shall be responsible for payment of the procurement of the Title Commitment and
the basic premium for the Title Policy for its Property.  Purchaser shall be
solely responsible for payment of all other costs relating to the Title Policy
and any requested endorsements (or endorsements required by any Lender) with
respect to each of the Properties, including for “extended” coverage.


4.2.            SURVEY

.  Purchaser acknowledges receipt from each Seller of a copy of the existing
survey with respect to such Seller’s Property (the “Existing Survey”).  To the
extent that Purchaser desires that a new survey of a Property be prepared (or
that the Existing Survey be updated), Purchaser shall order such new or updated
survey of such Property (each such new or updated survey, whether requested by
Purchaser or ordered by Seller, is referred to herein as an “Updated Survey” and
together with the Existing Survey, is referred to herein as the “Survey”). 
Purchaser shall be solely responsible for the cost and expense of the
preparation of any Updated Survey requested pursuant to the terms of this
Section 4.2.


4.3.            OBJECTION AND RESPONSE PROCESS

.  On or before the Effective Date, Purchaser has, on a Property-by-Property
basis, given written notice to Sellers’ Representative of those matters set
forth in the Title Documents and/or Surveys to which Purchaser objects (the
“Objections”).  In response to such Objections, Sellers agree as follows with
respect to each Property: (a) the applicable Seller will cause the Title Company
to issue the Title Policy, deleting all existing mortgages, deeds of trust and
related security instruments, including, without limitation, any Deed of Trust
(other than any such document or instrument relating to the Assumed
Encumbrances); (b) the applicable Seller will cause to be removed from the Title
Commitment prior to Closing, or will bond over at Closing or otherwise have
removed from the Title Policy, any mechanic’s liens, materialmen’s liens,
judgments of record, writs and other monetary liens (provided the amount of such
other monetary lien does not exceed $250,000.00); (c) the applicable Seller will
cooperate with Purchaser in seeking to obtain, but shall not be required to
obtain, releases of any agreements or memoranda of agreement relating to expired
or terminated laundry leases and cable television agreements; and (d) the
applicable Seller will provide such reasonable affidavits to the Title Company
as are customarily required in order to remove the standard exceptions to title
from the Title Policies.  Sellers shall not be required to take any other action
with respect to the Objections and Purchaser shall have no right to terminate
this Agreement as a result of such Objections (except as a result of Sellers’
default of their obligations under subparagraphs (a), (b), and (d) above),
provided the foregoing shall not be construed to limit Purchaser’s right to work
directly with the Title Company and the applicable surveyor, as applicable, to
resolve any Objections (provided such resolution imposes no obligation on any
Seller).  Each Seller shall be entitled to a reasonable adjournment of the
Closing Date for its Property in order to accomplish the foregoing, but in no
event later shall such extension be for longer than thirty (30) days from the
then scheduled Closing Date.


4.4.            PERMITTED EXCEPTIONS

.  The Deed for each Property delivered pursuant to this Agreement shall be
subject to the following, all of which shall be deemed “Permitted Exceptions”:

(A)                ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY FOR
SUCH PROPERTY, OTHER THAN (A) THOSE OBJECTIONS, IF ANY, WHICH THE APPLICABLE
SELLER IS REQUIRED TO CURE UNDER SECTION 4.3, (B) MECHANICS’ LIENS AND TAXES DUE
AND PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD
EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION WHICH SHALL BE LIMITED
TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, (D) THE STANDARD
EXCEPTION PERTAINING TO TAXES WHICH SHALL BE LIMITED TO TAXES AND ASSESSMENTS
PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS AND SUBSEQUENT TAXES AND
ASSESSMENTS, AND (E) ANY LIENS FOR MONEY OWED OTHER THAN THE ASSUMED
ENCUMBRANCES UP TO AN AMOUNT EQUAL TO $250,000.00;

(B)               ALL LEASES FOR SUCH PROPERTY;

(C)                APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND
ORDINANCES;

(D)               THE TERMS AND CONDITIONS OF THIS AGREEMENT; AND

(E)                ANY DEFECTS CAUSED BY PURCHASER.


4.5.            EXISTING DEED OF TRUST

.  It is understood and agreed that any deeds of trust and/or mortgages which
secure a Note for a Payoff Property (collectively, a “Deed of Trust”) shall not
be deemed Permitted Exceptions for such Property, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.  In
addition, if a Seller elects to convert an Assumption Property to a Payoff
Property pursuant to Section 5.7, the Deed of Trust with respect to such
Property  shall be paid off, satisfied, discharged and/or cured from proceeds of
the Purchase Price at Closing; provided, however, that the applicable Seller
shall be responsible for payment of any prepayment premiums or penalties imposed
by the applicable Assumption Lender in connection with such payoff.  The
foregoing notwithstanding, Purchaser acknowledges and agrees that Purchaser may
be required to assume the existing regulatory agreement that is related to the
Deeds of Trust encumbering the Springhouse Property for the remainder of the
“Qualified Project Period” (as such term is defined in such regulatory
agreement). 


4.6.            SELLER FINANCING

.  At Closing, Sellers (or such other AIMCO-affiliated entity as Sellers may
select) will offer partial financing to the applicable Purchaser’s Designated
Entities for Purchaser’s acquisition of (i) the Runaway Bay I Property, (ii) the
Cooper’s Pointe Property, and (iii) the Webb Bridge Crossing Property
(collectively, the “Seller Loans”).  The Seller Loans shall be in an amount
equal to $3,250,000 with respect to Runaway Bay I, $2,250,000 with respect to
Cooper’s Pointe, and $2,200,000 with respect to Webb Bridge Crossing.  The
applicable Seller and Purchaser shall cooperate, using commercially reasonable
efforts, to obtain the consent of the applicable Assumption Lender to (a) the
recording of a second lien mortgage or deed of trust, as applicable, against the
applicable Property as security for that Seller Loan; and (b) authorization for
AIMCO or its designated affiliate to assume management responsibilities at the
applicable Property in the event of a default by Purchaser (or the applicable
Purchaser’s Designated Entity) under the applicable Seller Loan (regardless of
whether a default has occurred under the senior Assumed Loan).  In the event the
parties are unable to obtain an Assumption Lender’s consent to the imposition of
a second lien on the applicable Property, such Seller Loan shall be secured by a
pledge of 100% of the ownership interests in such Purchaser’s Designated Entity
owning such Property and providing, without limitation, for AIMCO or its
designated affiliate to assume management of the applicable entity and of the
Property upon a default under such Seller Loan.  Interest shall be payable on
the Runaway Bay I Seller Loan at a rate of 0% for the first three (3) years and
at a rate of 4% each year thereafter until maturity.  Interest shall be payable
on the Cooper’s Pointe Seller Loan at a rate of 3.5% for the first three (3)
years and at a rate of 4% each year thereafter until maturity.  Interest shall
be payable on the Webb Bridge Crossing Seller Loan at a rate of 1.4% for the
first three (3) years and at a rate of 4% each year thereafter until maturity. 
Prior to the Closing Date, Purchaser and Sellers shall agree upon the forms of
the loan documents to be executed by the parties with respect to the Seller
Loans (including, without limitation, promissory notes, which shall not be
subject to offset) (collectively, the “Loan Documents”). 


4.7.            PURCHASER FINANCING

.  Notwithstanding the provisions of ARTICLE 5 with respect to the Loan
Assumptions, but subject to the provisions of Section 4.6, Purchaser assumes
full responsibility to obtain the funds required for settlement, and neither
Purchaser’s acquisition of such funds nor approval of a Loan Assumption shall be
a contingency to the Closing; provided, however, in the event that Sellers elect
to convert an Assumption Property to a Payoff Property as provided herein, but
Purchaser is unable to obtain new financing for such Property as a result of
Freddie Mac or Fannie Mae ceasing all lending operations, this Agreement shall
terminate with respect to such Assumption Property, in which event Purchaser
shall receive a credit at Closing against the Base Purchase Price for the
remaining Properties in an amount equal to the Applicable Share of the Deposit
allocated to such terminated Assumption Property.


ARTICLE 5
ASSUMED ENCUMBRANCES


5.1.            IN GENERAL

.  Purchaser recognizes and agrees that each of the Assumption Properties is
presently encumbered by a Deed of Trust and certain other security and related
documents (collectively, the “Assumed Encumbrances”) in connection with loans
made to the Assumption Sellers by the applicable Assumption Lender set forth on
the Seller Information Schedule.  Each of the Assumed Loans is evidenced by a
Note executed by such Assumption Seller, as borrower, and payable to the order
of the applicable Assumption Lender (as set forth on the Seller Information
Schedule).  The Assumed Encumbrances for each of the Assumption Properties,
together with the underlying Notes and any other documents executed by the
Assumption Sellers are collectively referred to herein as, the “Assumed Loan
Documents”.  Each Assumption Seller shall, in addition to the other Materials
provided to Purchaser hereunder, make available to Purchaser true and complete
copies of all Assumed Loan Documents which are in such Seller’s possession.


5.2.            PURCHASER’S OBLIGATION TO ASSUME

.  Purchaser agrees that, at the Closing, Purchaser (by and through its
assignees) shall assume the obligations of each Assumption Seller under each of
the Assumed Loan Documents (and each such Assumption Seller shall be released
from the terms thereof) first arising after the Closing Date and accept title to
each Assumption Property subject to the Assumed Encumbrances. The foregoing with
respect to each Assumption Property is referred to herein as the “Loan
Assumption”. 


5.3.            LOAN ASSUMPTION APPLICATION

.  Purchaser acknowledges that to assume each of the Assumed Loans, Purchaser
will be required to submit a complete assumption application to the applicable
Assumption Lender in order to obtain the approval of each Assumption Lender to
the assumption of the Assumed Loan by Purchaser and release of the applicable
Assumption Seller thereunder.  Purchaser acknowledges that each Assumption
Seller has contacted its applicable Assumption Lender to request an application
and/or checklist of materials needed from such Assumption Lender for Purchaser’s
assumption of such Assumed Loan (the “Assumption Application”).  Purchaser, at
its sole cost and expense and within one (1) Business Day after the Effective
Date, shall make a good faith, commercially reasonable effort to substantially
satisfy the requirements set forth in each Assumption Application, including
submission of each Assumption Application and all documents and information
required in connection therewith, and any fees associated therewith
(collectively a “Loan Assumption Packet”).  Purchaser shall advise Sellers’
Representative of its submission of each of the Loan Assumption Packets to the
applicable Assumption Lender.  Purchaser acknowledges and agrees that Purchaser
is solely responsible for the preparation and submittal of each Loan Assumption
Packet, including the collection of all materials, documents, certificates,
financials, signatures, and other items required to be submitted to the
applicable Assumption Lender in connection with the Loan Assumption Packet;
provided, however, that each Assumption Seller agrees to reasonably cooperate
with Purchaser, at no cost or expense to such Assumption Seller, with materials,
information, or assistance needed by Purchaser for such Loan Assumption
Application, and to promptly advise Purchaser of any material communication
received by such Assumption Seller from any Assumption Lender. 


5.4.            ADDITIONAL REQUIREMENTS OF PURCHASER

.  In addition to the submission of a Loan Assumption Packet with respect to
each of the Assumed Loans, Purchaser shall:

(A)                USE GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO PROVIDE
TO EACH ASSUMPTION LENDER, WITHIN A REASONABLE PERIOD OF TIME, ANY ADDITIONAL
DOCUMENTS AND/OR INFORMATION REQUIRED BY THE APPLICABLE ASSUMED LOAN DOCUMENTS,
AND SUCH OTHER INFORMATION OR DOCUMENTATION AS THE ASSUMPTION LENDER REASONABLY
MAY REQUEST, INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS, INCOME TAX
RETURNS AND OTHER FINANCIAL INFORMATION FOR PURCHASER AND ANY REQUIRED
GUARANTOR;

(B)               TAKE ALL REASONABLE STEPS TO COMPLY WITH THE ASSUMPTION
GUIDELINES OF EACH ASSUMPTION LENDER IN CONNECTION WITH THE APPLICABLE LOAN
ASSUMPTION.  PURCHASER SHALL BE RESPONSIBLE, AT ITS SOLE COST AND EXPENSE, FOR
MAKING GOOD FAITH, COMMERCIALLY REASONABLE EFFORTS TO CORRECT AND RE-SUBMIT ANY
REASONABLE DEFICIENCIES NOTED BY EACH ASSUMPTION LENDER IN CONNECTION WITH THE
APPLICABLE LOAN ASSUMPTION APPLICATION.  EACH ASSUMPTION SELLER, AS APPLICABLE,
AGREES THAT IT WILL REASONABLY COOPERATE WITH PURCHASER AND ITS APPLICABLE
ASSUMPTION LENDER, AT NO COST OR EXPENSE TO SUCH ASSUMPTION SELLER, IN
CONNECTION WITH PURCHASER’S APPLICATION FOR APPROVAL OF THE LOAN ASSUMPTION;

(C)                PAY ALL ASSUMPTION FEES IMPOSED OR CHARGED BY THE ASSUMPTION
LENDER IN CONNECTION WITH EACH ASSUMED LOAN, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE ATTORNEYS’ FEES OF EACH ASSUMPTION LENDER (SUCH FEES AND EXPENSES
COLLECTIVELY BEING REFERRED TO AS THE “ASSUMPTION LENDER FEES”). 


5.5.            REPLACEMENT OF RESERVES

.  At Closing, each Assumption Seller shall assign to Purchaser all of its
right, title and interest in all reserves, impounds and other accounts required
to be maintained in connection with the Assumed Loans.  To the extent that an
Assumption Lender permits, in lieu of distributing the current reserves to the
applicable Assumption Seller and having Purchaser re-fund such amounts, the
applicable Assumption Seller shall receive a credit against the Base Purchase
Price for its Property at Closing equal to the amount of any reserves, impounds
and other accounts held by such Assumption Lender and associated with the
Assumed Loan in question, and all such reserves, impounds, and other accounts
shall be assigned to Purchaser.


5.6.            TIME TO OBTAIN LENDER APPROVAL

.  Notwithstanding anything to the contrary in this ARTICLE 5, Purchaser shall
have until October 17, 2008 (the “Loan Assumption Deadline”) to obtain each
Assumption Lender’s approval of the assumption by Purchaser of the applicable
Assumed Loan, each upon terms and conditions substantially similar to those
currently in the Assumed Loan Documents and/or otherwise reasonably acceptable
to Purchaser, in Purchaser’s sole discretion, and that contains a complete
release of the applicable Assumption Seller from the obligations thereunder (a
“Loan Assumption Approval”); provided, however, that Purchaser shall use good
faith, commercially reasonable efforts to obtain all Loan Assumption Approvals
as soon as possible.


5.7.            FAILURE TO OBTAIN ASSUMPTION APPROVAL

.  Purchaser shall be in default of this Agreement in the event (a) Purchaser
fails to obtain any Loan Assumption Approval by the Loan Assumption Deadline and
(b) Purchaser did not use its best efforts to so obtain such approval.  In the
event Purchaser notifies Seller on the Loan Assumption Deadline that a Loan
Assumption Approval was not obtained and Purchaser has used its best efforts to
obtain such Loan Assumption Approval, the Loan Assumption Deadline shall
automatically be extended to November 21, 2008 (the “Extended Loan Assumption
Deadline”).  In the event Purchaser notifies Seller on the Extended Loan
Assumption Deadline that a Loan Assumption Approval was not obtained and Seller
reasonably determines Purchaser used its best efforts to obtain such Loan
Assumption Approval, Sellers shall, in their sole discretion and by written
notice to Purchaser, either (a) extend the Extended Loan Assumption Deadline for
the applicable Assumption Property for a period of up to thirty (30) additional
days (and the Closing Date shall be extended as provided in Section 6.2); (b)
terminate this Agreement with respect to such Assumption Property, in which
event Purchaser shall receive a credit at Closing against the Base Purchase
Price for the remaining Properties in an amount equal to the Applicable Share of
the Deposit allocated to such terminated Property; or (c) convert such Property
to a Payoff Property (provided, however, that such Seller shall be responsible
for payment of any prepayment premiums or penalties imposed by the applicable
Assumption Lender in connection with such payoff).  If Sellers elect to convert
an Assumption Property to a Payoff Property as provided herein, Sellers shall
have no obligation to offer to Purchaser the Seller Loan for such Property.  In
the event Sellers elect to further extend the Extended Loan Assumption Approval
as provided above and at the expiration of such extended period the applicable
Loan Assumption Approval still has not been obtained despite Purchaser having
used best efforts to obtain such approval, then Sellers shall elect to exercise
either of their rights set forth in items (b) or (c) above.  In the event the
Extended Loan Assumption Deadline for a Property is extended as provided above,
Purchaser shall have the right to extend the Closing Date for such Property,
subject to the conditions set forth in Section 6.2.  In the event that Sellers
elect to convert an Assumption Property to a Payoff Property as provided herein,
then notwithstanding the provisions of Section 6.2, the Closing Date will be
automatically extended with respect to such Property to the date that is thirty
(30) days after such Seller’s election; provided, however, that if Purchaser is
unable to obtain new financing for such Property as a result of Freddie Mac or
Fannie Mae ceasing all lending operations, this Agreement shall terminate with
respect to such Assumption Property, in which event Purchaser shall receive a
credit at Closing against the Base Purchase Price for the remaining Properties
in an amount equal to the Applicable Share of the Deposit allocated to such
terminated Assumption Property.


5.8.            DOCUMENTATION OF ASSUMPTION

.  Upon receipt of Loan Assumption Approval, the applicable Assumption Seller
and Purchaser shall work, in good faith, with the Assumption Lender to negotiate
and execute by the Closing Date, a loan assumption agreement (the “Loan
Assumption Agreement”) and any other documents which are necessary or reasonably
required in order for the Assumption Seller in question to assign to Purchaser,
and for Purchaser to assume, all of such Assumption Seller’s liability and
obligations under the Assumed Loan Documents first arising after the Closing and
to release the applicable Assumption Seller, its guarantors and other obligated
parties from all obligations first arising after the Closing (collectively with
the Loan Assumption Agreement, the “Assignment and Assumption Documents”). 


ARTICLE 6
OUTSIDE DATE AND CLOSING PROVISIONS


6.1.            GUARANTY

.  On the Outside Date, subject to Sellers' receipt of the Deposit, in order to
guaranty the return of the Deposit, plus the Return on Deposit and the
Termination Fee, in the event it is required under the terms of this Agreement,
AIMCO Properties, L.P., a Delaware limited partnership (the “Guarantor”), will
deliver to Purchaser a guaranty in the form attached hereto as Schedule 6.1 (the
“Guaranty”)  


6.2.            CLOSING DATE

.  The Closing shall occur on October 21, 2008 (the “Closing Date”), through an
escrow with Escrow Agent, whereby the Sellers, Purchaser and their attorneys
need not be physically present at the Closing and may deliver documents by
overnight air courier or other means, subject to the following:

(A)                IN THE EVENT THAT, WITH REGARD TO AN ASSUMPTION PROPERTY, THE
LOAN ASSUMPTION DEADLINE HAS AUTOMATICALLY EXTENDED TO THE EXTENDED LOAN
ASSUMPTION DEADLINE UNDER THE TERMS OF SECTION 5.7, THE CLOSING DATE SHALL BE
EXTENDED TO NOVEMBER 21, 2008.

(B)               IN THE EVENT THAT, WITH REGARD TO AN ASSUMPTION PROPERTY (A)
THE ASSUMPTION SELLER HAS ELECTED TO FURTHER EXTEND THE EXTENDED LOAN ASSUMPTION
DEADLINE AS PROVIDED IN SECTION 5.7 (THROUGH AND INCLUDING DECEMBER 22, 2008),
THE CLOSING DATE SHALL BE EXTENDED TO DECEMBER 22, 2008.

(C)                IN THE EVENT THAT, AT ANY TIME WITH REGARD TO AN ASSUMPTION
PROPERTY (AS THE SAME MAY BE PERMITTED UNDER SECTION 5.7), AN ASSUMPTION SELLER
HAS ELECTED TO CONVERT ITS ASSUMPTION PROPERTY TO A PAYOFF PROPERTY, THE CLOSING
DATE SHALL BE THIRTY (30) DAYS AFTER THE ASSUMPTION SELLER GIVES NOTICE OF ITS
ELECTION TO CONVERT THE PROPERTY TO PURCHASER.

(D)               SOLELY WITH RESPECT TO A PAYOFF PROPERTY, EITHER PURCHASER OR
SELLER SHALL HAVE THE RIGHT, ON WRITTEN NOTICE TO THE OTHER (DELIVERED ON OR
BEFORE 5:00 P.M. PST ON OCTOBER 17, 2008) TO EXTEND THE CLOSING DATE WITH
RESPECT TO A PAYOFF PROPERTY TO NOVEMBER 1, 2008, WITHOUT PENALTY.  IN ADDITION,
EACH SELLER OF A PAYOFF PROPERTY SHALL HAVE THE RIGHT TO EXTEND THE CLOSING DATE
WITH RESPECT TO ITS PAYOFF PROPERTY FOR AN ADDITIONAL THIRTY (30) DAYS BEYOND
NOVEMBER 1, 2008, PROVIDED THAT IF THE CLOSING DATE FOR THE BEXLEY HOUSE
PROPERTY, BIG WALNUT PROPERTY, HIBBEN FERRY I PROPERTY, SCOTCH PINES EAST
PROPERTY, OR SYCAMORE CREEK PROPERTY IS EXTENDED BEYOND NOVEMBER 1, 2008, THE
APPLICABLE SELLER PAYS TO PURCHASER A SUM EQUAL TO FIFTY BASIS POINTS (0.5%)
MULTIPLIED BY THE AMOUNT OF THE LOAN BEING OBTAINED BY PURCHASER FOR SUCH
PROPERTY (TO COVER PURCHASER’S RATE LOCK EXTENSION FEE).  NEITHER PURCHASER NOR
SELLERS SHALL BE PERMITTED TO EXTEND THE CLOSING DATE WITH RESPECT TO A PROPERTY
BEYOND DECEMBER 1, 2008.

(E)                IN THE EVENT A SELLER HAS NOT OBTAINED ANY NECESSARY CONSENT
AS DESCRIBED IN SECTION 9.2(D), SUCH SELLER MAY EXTEND THE CLOSING DATE FOR ITS
PROPERTY TO NOVEMBER 21, 2008.  IN ADDITION, IN THE EVENT THE SELLER OF THE
RUNAWAY BAY I PROPERTY ELECTS TO EXTEND THE CLOSING DATE FOR THAT PROPERTY
PURSUANT TO THIS SECTION 6.2(E), THE CLOSING DATE FOR THE RUNAWAY BAY II
PROPERTY SHALL AUTOMATICALLY BE LIKEWISE EXTENDED.

(F)                 IN THE EVENT THAT THE CLOSING DATE FOR A PROPERTY IS
EXTENDED PURSUANT TO SECTION 4.3, THE CLOSING DATE FOR SUCH PROPERTY SHALL BE
EXTENDED FOR UP TO THIRTY (30) DAYS FROM THE THEN-SCHEDULED CLOSING DATE,
SUBJECT TO THE PAYMENT OF ANY RATE LOCK EXTENSIONS BY SUCH SELLER, AS
APPLICABLE, IF THE EXTENDED CLOSING DATE FOR SUCH PROPERTY IS AFTER NOVEMBER 1,
2008.


6.3.            SELLER CLOSING DELIVERIES

.  No later than one (1) Business Day prior to the Closing Date, each Seller
shall, with respect to each Property to be conveyed by such Seller hereunder,
deliver to Escrow Agent, each of the following items:

(A)                THE DEED FOR SUCH SELLER’S PROPERTY (INCLUDING, IF
APPLICABLE, THE DEED TO BE TRANSFERRED TO A SPECIAL PURPOSE ENTITY IN ACCORDANCE
WITH SECTION 6.7).

(B)               A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C FOR EACH OF
THE PROPERTIES THAT ARE NOT BEING TRANSFERRED TO A SPECIAL PURPOSE ENTITY IN
ACCORDANCE WITH SECTION 6.7.

(C)                A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE
“GENERAL ASSIGNMENT”) FOR EACH OF THE PROPERTIES THAT ARE NOT BEING TRANSFERRED
TO A SPECIAL PURPOSE ENTITY IN ACCORDANCE WITH SECTION 6.7.

(D)               AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM
ATTACHED AS EXHIBIT E (THE “LEASES ASSIGNMENT”) FOR EACH OF THE PROPERTIES THAT
ARE NOT BEING TRANSFERRED TO A SPECIAL PURPOSE ENTITY IN ACCORDANCE WITH SECTION
6.7.

(E)                A LETTER IN THE FORM ATTACHED HERETO AS EXHIBIT G PREPARED BY
PURCHASER AND EXECUTED BY EACH SUCH SELLER, NOTIFYING EACH OF THE TENANTS AT THE
APPLICABLE PROPERTY OF THE TRANSFER OF THE PROPERTY TO PURCHASER (THE “TENANT
NOTICE”);

(F)                 A CLOSING STATEMENT EXECUTED BY SUCH SELLER.

(G)                A TITLE AFFIDAVIT OR AT SUCH SELLER’S OPTION AN INDEMNITY, AS
APPLICABLE, IN THE CUSTOMARY FORM REASONABLY ACCEPTABLE TO SUCH SELLER TO ENABLE
TITLE INSURER TO DELETE THE STANDARD EXCEPTIONS TO THE TITLE INSURANCE POLICY
SET FORTH IN THIS AGREEMENT (OTHER THAN MATTERS CONSTITUTING ANY PERMITTED
EXCEPTIONS AND MATTERS WHICH ARE TO BE COMPLETED OR PERFORMED POST-CLOSING) TO
BE ISSUED PURSUANT TO THE TITLE COMMITMENT; PROVIDED THAT SUCH AFFIDAVIT DOES
NOT SUBJECT SUCH SELLER TO ANY GREATER LIABILITY, OR IMPOSE ANY ADDITIONAL
OBLIGATIONS, OTHER THAN AS SET FORTH IN THIS AGREEMENT;

(H)                A CERTIFICATE DULY EXECUTED BY EACH SELLER STATING THAT EACH
SELLER IS NOT A “FOREIGN PERSON” AS DEFINED IN THE FEDERAL FOREIGN INVESTMENT IN
REAL PROPERTY TAX ACT OF 1980 AND THE 1984 TAX REFORM ACT; PROVIDED, HOWEVER,
THAT IF SELLER IS A DISREGARDED ENTITY FOR FEDERAL INCOME TAX PURPOSES, THE
CERTIFICATE SHALL BE FURNISHED BY THE PERSON RECOGNIZED AS THE TAXPAYER FOR
FEDERAL INCOME TAX PURPOSES;

(I)                  RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SUCH SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION; AND

(J)                 AN UPDATED RENT ROLL;

(K)               IF APPLICABLE AND ONLY WITH RESPECT TO THE RUNAWAY BAY I, THE
COOPER’S POINTE, AND THE WEBB BRIDGE CROSSING PROPERTIES, THE LOAN DOCUMENTS TO
BE EXECUTED BY THE APPLICABLE SELLER (OR SUCH OTHER AIMCO-AFFILIATED ENTITY AS
SELLERS MAY SELECT); AND

(L)                  WITH RESPECT TO THE HIBBEN FERRY I APARTMENTS PROPERTY
CLOSING, AN ASSIGNMENT OF 100% OF SUCH SELLER’S OWNERSHIP INTERESTS IN HIBBEN
FERRY RECREATION, INC., A SOUTH CAROLINA CORPORATION. 


6.4.            PURCHASER CLOSING DELIVERIES

.  No later than one (1) Business Day prior to the Closing Date (except for the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.4), Purchaser shall deliver to the Escrow Agent (for disbursement to
the applicable Seller upon the Closing) the following items with respect to each
Property being conveyed at such Closing:

(A)                A TITLE AFFIDAVIT (OR AT PURCHASER’S OPTION AN INDEMNITY)
PERTAINING TO PURCHASER’S ACTIVITY ON THE APPLICABLE PROPERTY PRIOR TO CLOSING,
IN THE CUSTOMARY FORM REASONABLY ACCEPTABLE TO PURCHASER, TO ENABLE TITLE
INSURER TO DELETE THE STANDARD EXCEPTIONS TO THE TITLE INSURANCE POLICY SET
FORTH IN THIS AGREEMENT (OTHER THAN MATTERS CONSTITUTING ANY PERMITTED
EXCEPTIONS AND MATTERS WHICH ARE TO BE COMPLETED OR PERFORMED POST-CLOSING) TO
BE ISSUED PURSUANT TO THE TITLE COMMITMENT; PROVIDED THAT SUCH AFFIDAVIT DOES
NOT SUBJECT PURCHASER TO ANY GREATER LIABILITY, OR IMPOSE ANY ADDITIONAL
OBLIGATIONS, OTHER THAN AS SET FORTH IN THIS AGREEMENT;

(B)               ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR WITH RESPECT TO THE TERMS OF THE SALE OF SUCH
PROPERTY;

(C)                A CLOSING STATEMENT EXECUTED BY PURCHASER;

(D)               A COUNTERPART OF THE GENERAL ASSIGNMENT, COUNTERSIGNED BY
PURCHASER OR PURCHASER’S DESIGNATED ENTITY, AS APPLICABLE;

(E)                A COUNTERPART OF THE LEASES ASSIGNMENT, COUNTERSIGNED BY
PURCHASER OR PURCHASER’S DESIGNATED ENTITY, AS APPLICABLE;

(F)                 A COUNTERPART OF THE TENANT NOTICES, COUNTERSIGNED BY
PURCHASER OR PURCHASER’S DESIGNATED ENTITY, AS APPLICABLE, TO BE DELIVERED TO
THE TENANTS BY PURCHASER PROMPTLY FOLLOWING CLOSING;

(G)                RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S OR PURCHASER DESIGNATED ENTITIES’, AS APPLICABLE, AUTHORITY TO
CONSUMMATE THIS TRANSACTION; AND

(H)                IF APPLICABLE AND ONLY WITH RESPECT TO THE RUNAWAY BAY I, THE
COOPER’S POINTE, AND WEBB BRIDGE CROSSING PROPERTIES, THE LOAN DOCUMENTS TO BE
EXECUTED BY PURCHASER OR PURCHASER’S DESIGNATED ENTITY, AS APPLICABLE.


6.5.            CLOSING PRORATIONS AND ADJUSTMENTS

.  The prorations set forth in this Section 6.5 shall be on a
Property-by-Property basis and not among, or between, Properties, and shall not
be allocated on an Applicable Share basis.


6.5.1.      GENERAL

.  With respect to each Property, all normal and customarily proratable items,
including, without limitation, collected rents, operating expenses, personal
property taxes, other operating expenses and fees, shall be prorated as of the
Closing Date, the applicable Seller being charged or credited, as appropriate,
for all of the same attributable to the period up to the Closing Date (and
credited for any amounts paid by the applicable Seller attributable to the
period on or after the Closing Date, if assumed by Purchaser) and Purchaser
being responsible for, and credited or charged, as the case may be, for all of
the same attributable to the period on and after the Closing Date.  Each Seller
shall prepare a proration schedule (the “Proration Schedule”) of the adjustments
described in this Section 6.5 prior to Closing.  Such adjustments shall be paid
by Purchaser to the applicable Seller (if the prorations result in a net credit
to such Seller) or by such Seller to Purchaser (if the prorations result in a
net credit to Purchaser for such Property), by increasing or reducing the cash
to be paid by Purchaser at Closing for such Property and delivery of any
Seller's assignment of an Entity Interest to Purchaser.


6.5.2.      OPERATING EXPENSES

.  With respect to each Property, all of the operating, maintenance, taxes
(other than real estate taxes, such as rental taxes), and other expenses
incurred in operating such Property that such Seller customarily pays, and any
other costs incurred in the ordinary course of business for the management and
operation of such Property, shall be prorated on an accrual basis (collectively,
the “Operating Expenses”).  Each Seller shall pay all such expenses that accrue
prior to the Closing Date and Purchaser shall pay all such expenses that accrue
from and after the Closing Date. 


6.5.3.      UTILITIES

.  With respect to each Property, the final readings and final billings for
utilities will be made if possible as of the Closing Date, in which case each
Seller shall be responsible for all such bills as of the Closing Date and no
proration shall be made at the Closing with respect to utility bills. 
Otherwise, a proration shall be made based upon the parties’ reasonable good
faith estimate computed by utilizing the most recent reading and the most recent
bill from the utility provider and a readjustment made within one hundred twenty
(120) days after the Closing, if necessary.  Each Seller shall be entitled to
the return of any deposit(s) posted by it with any utility company and such
Seller shall notify each utility company serving its Property to transfer its
account to Purchaser (or terminate the account if requested by the utility
company in question), effective as of noon on the Closing Date.


6.5.4.      REAL ESTATE TAXES

.  Any real estate ad valorem or similar taxes, including personal property
taxes, for a Property, or any installment of assessments payable in installments
which installment is payable in the calendar year of Closing, shall be prorated
to the Closing Date, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of such Property, or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using one hundred five percent (105%) of the last
available valuation for the Property and calculated using the last figures
available (assuming payment at the earliest time to allow for the maximum
possible discount).  The proration of real property taxes or installments of
assessments shall be final and not subject to re-adjustment after Closing.


6.5.5.      PROPERTY CONTRACTS

.  Purchaser shall assume at Closing the obligations under the Property
Contracts assumed by Purchaser; however, operating expenses shall be prorated
under Section 6.5.2.


6.5.6.      LEASES

. 

(A)                WITH RESPECT TO EACH PROPERTY, ALL COLLECTED RENT (WHETHER
FIXED MONTHLY RENTALS, ADDITIONAL RENTALS, ESCALATION RENTALS, OR RETROACTIVE
RENTALS), SHALL BE PRORATED AS OF THE CLOSING DATE (PRORATED FOR ANY PARTIAL
MONTH).  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO
DATES FROM AND AFTER THE CLOSING DATE.  EACH SELLER SHALL RECEIVE ALL COLLECTED
RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER
(A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE,
OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE “UNCOLLECTED RENTS”).  IN ADJUSTING FOR
UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN A SELLER’S FAVOR FOR RENTS
WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING DATE, BUT PURCHASER SHALL
PAY TO SUCH SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY
PURCHASER.  PURCHASER AGREES TO BILL TENANTS OF THE PROPERTIES FOR ALL
UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS TO COLLECT UNCOLLECTED RENTS
AND SHALL TURN OVER THE SAME TO EACH SELLER PROMPTLY AFTER SUCH COLLECTION. 
AFTER THE CLOSING, EACH SELLER SHALL HAVE NO RIGHT TO DEMAND PAYMENT OF AND TO
COLLECT UNCOLLECTED RENTS (EXCEPT TO THE EXTENT PURCHASER HAS COLLECTED SUCH
UNCOLLECTED RENTS BUT HAS NOT PAID THE SAME TO SUCH SELLER). 

(B)               ON THE CLOSING DATE, WITH RESPECT TO EACH PROPERTY, PURCHASER
SHALL RECEIVE A CREDIT AGAINST THE APPLICABLE PURCHASE PRICE IN AN AMOUNT EQUAL
TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH EQUIVALENT) TENANT
DEPOSITS EXISTING IN EACH SELLER’S ACCOUNTS AS OF THE CLOSING DATE, INCLUDING,
BUT NOT LIMITED TO, SECURITY, DAMAGE OR OTHER REFUNDABLE DEPOSITS OR REQUIRED TO
BE PAID BY ANY OF THE TENANTS TO SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE
LEASES, TOGETHER, IN ALL CASES, WITH ANY INTEREST PAYABLE TO THE TENANTS
THEREUNDER AS MAY BE REQUIRED BY THEIR RESPECTIVE TENANT LEASE OR STATE LAW (THE
“TENANT SECURITY DEPOSIT BALANCE”).  ANY CASH (OR CASH EQUIVALENTS) HELD BY A
SELLER WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT BALANCE SHALL BE RETAINED
BY THE APPLICABLE SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST THE
APPLICABLE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY SUCH SELLER PURSUANT
TO THIS AGREEMENT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING), BUT THE
OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE NONETHELESS SHALL
BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE SHALL NOT INCLUDE
ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO ANY SELLER, EITHER
PURSUANT TO THE LEASES OR OTHERWISE. 

(C)                WITH RESPECT TO UTILITY CHARGES AND OTHER OPERATING COST
PASS-THROUGHS (“UTILITY COSTS”), WHICH ARE PASSED THROUGH AND PAYABLE BY TENANTS
UNDER THE TENANT LEASES FOR A PROPERTY, THERE SHALL BE NO PRORATIONS OR CREDITS
AT CLOSING.  ANY AND ALL PAYMENTS FOR THE AFOREMENTIONED ITEMS RECEIVED BY
PURCHASER AFTER THE CLOSING SHALL BE RETAINED BY PURCHASER REGARDLESS OF WHEN
THEY WERE BILLED (OR SHOULD HAVE BEEN BILLED) BY THE APPLICABLE SELLER.  ANY AND
ALL PAYMENTS FOR UTILITY COSTS RECEIVED BY SELLER PRIOR TO THE CLOSING, EVEN FOR
A PERIOD APPLICABLE SUBSEQUENT TO THE CLOSING DATE, SHALL BE RETAINED BY THE
APPLICABLE SELLER.  SELLER SHALL HAVE THE RIGHT TO CONTINUE TO BILL TENANTS FOR
UTILITY COSTS THROUGH THE CLOSING DATE, BUT ONLY IN THE ORDINARY COURSE OF SUCH
SELLER’S BUSINESS (PROVIDED THAT EACH SELLER SHALL BE ENTITLED TO SUBMIT BILLS
FOR UTILITY COSTS TO TENANTS BOTH AT THE END OF SEPTEMBER 2008 AND ONCE DURING
OCTOBER 2008, PRIOR TO CLOSING).  AFTER THE CLOSING DATE, EACH SELLER’S RIGHT TO
COLLECT SUCH SUMS FOR UTILITY COSTS (INCLUDING THOSE PREVIOUSLY BILLED FOR BUT
UNCOLLECTED AS OF THE CLOSING DATE) SHALL CEASE, PROVIDED THAT PURCHASER AGREES
TO TAKE REASONABLE ACTIONS TO COLLECT SUCH UTILITY COSTS SUMS AND SHALL TURN
OVER THE SAME TO EACH SELLER PROMPTLY AFTER SUCH COLLECTION.  IN ADDITION, UPON
THE TERMINATION OF A TENANT’S TENANCY AT A PROPERTY, PURCHASER AGREES TO BILL
SUCH TENANT FOR ANY OUTSTANDING UTILITY COSTS INCURRED BUT NOT PAID DURING THE
APPLICABLE SELLER’S OWNERSHIP OF THE PROPERTY (REGARDLESS OF WHETHER BILLED TO
SUCH TENANT BY THE APPLICABLE SELLER PRIOR TO CLOSING), AS SUCH BILL WILL BE
PROVIDED BY THE APPLICABLE SELLER TO PURCHASER.  PURCHASER SHALL HAVE NO
OBLIGATION TO PURSUE COLLECTION OF SUCH BILL, HOWEVER IN THE EVENT EITHER
PURCHASER OR THE APPLICABLE SELLER COLLECT ON SUCH BILL, THE AMOUNT SO COLLECTED
SHALL BE SHARED EQUALLY BETWEEN PURCHASER AND SUCH SELLER.


6.5.7.      EXISTING LOAN PAYOFF

.  On the Closing Date, for each Payoff Property a sufficient amount of the
proceeds of the Purchase Price will be used to pay the outstanding principal
balance of the applicable Note together with all interest accrued under such
Note prior to the Closing Date (the “Loan Payoff”).  Any existing reserves,
impounds and other accounts maintained in connection with the Loan on a Payoff
Property shall be released to the applicable Seller unless credited by Lender
against the amount due under the Note.


6.5.8.      INSURANCE

.  No proration shall be made in relation to insurance premiums and insurance
policies will not be assigned to Purchaser.


6.5.9.      EMPLOYEES

.  All of each Seller’s and/or Property Manager’s on-site employees shall have
their employment at the applicable Property terminated by the applicable
Seller/Property Manager as of the applicable Closing Date.  Payroll, FICA, union
benefits, if any, accrued vacation pay and other employee benefits and employee
related taxes relating to the period prior to the Closing Date shall be paid
exclusively by the applicable Seller.  Following the Closing, Sellers agree that
for a period of one (1) year, Sellers and their affiliates (including each
applicable Property Manager) shall not directly solicit any of the employees of
the Properties; provided, however, that if in the course of responding to an ad
or similar solicitation placed by a headhunter or AIMCO’s internal human
resources department who is soliciting employees for a property located in a
state other than the state in which the applicable employee’s Property is
located, an employee of such Property applies for a position with AIMCO in the
other state, Sellers shall not be deemed to be in breach of the foregoing
restriction (so long as, in the case of a solicitation placed by AIMCO’s
internal human resources department, such solicitation was not directed
specifically to any of the employees of the Properties).


6.5.10.  CLOSING COSTS

.  With respect to each Property:

(A)                PURCHASER SHALL PAY (I) SUBJECT TO SECTION 5.4(C), ANY
ASSUMPTION FEES IN CONNECTION WITH ITS ASSUMPTION OF THE ASSUMED LOANS; (II) ANY
MORTGAGE OR SIMILAR TAXES ON NEW FINANCING OBTAINED BY PURCHASER (INCLUDING THE
SELLER LOANS); (III) ANY TAXES ASSOCIATED WITH THE ASSUMPTION OF THE ASSUMED
LOANS; (IV) ANY SALES TAXES, USE TAXES, OR SIMILAR CHARGES; (V) ANY PREMIUMS OR
FEES REQUIRED TO BE PAID BY PURCHASER WITH RESPECT TO THE APPLICABLE TITLE
POLICY PURSUANT TO SECTION 4.1; (VI) ONE-HALF (1/2) OF THE CUSTOMARY CLOSING
COSTS OF THE ESCROW AGENT; (VII) THE FEES OF ANY COUNSEL OR CONSULTANT
REPRESENTING PURCHASER IN THIS TRANSACTION; AND (VIII) ANY SPECIAL PURPOSE
ENTITY FEES.

(B)               EACH SELLER SHALL PAY (I) THE BASE PREMIUM FOR THE APPLICABLE
TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1; (II) THE COST OF RECORDING
ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR ENCUMBRANCES AGAINST SUCH
SELLER’S PROPERTY; (III) ONE-HALF (1/2) OF THE CUSTOMARY CLOSING COSTS OF THE
ESCROW AGENT; (IV) THE FEES OF ANY COUNSEL OR CONSULTANT REPRESENTING SUCH
SELLER IN THIS TRANSACTION; (V) ALL LATE FEES, PENALTIES OR SUBJECT TO ALL OTHER
APPLICABLE PROVISIONS OF THIS AGREEMENT, ANY OTHER SUMS DUE ON THE ASSUMED LOANS
THROUGH THE DATE IMMEDIATELY PRECEDING THE CLOSING DATE (APPLIES ONLY TO THE
ASSUMPTION SELLERS AND APPLICABLE ONLY IF SUCH PROPERTY HAS NOT BEEN CONVERTED
TO A PAYOFF PROPERTY); AND (VI) ANY OTHER CLOSING COSTS OR CHARGES CUSTOMARILY
BORNE BY A SELLER OF COMMERCIAL REAL ESTATE IN THE STATE IN WHICH THE APPLICABLE
PROPERTY IS LOCATED WHICH ARE NOT EXPRESSLY PROVIDED TO BE PAID BY PURCHASER IN
SECTION 6.5.10(A).

(C)                THE PARTIES SHALL PAY THE TRANSFER, SALES, USE, GROSS
RECEIPTS OR SIMILAR TAXES CHARGED IN CONNECTION WITH THE TRANSFER OF EACH
PROPERTY ACCORDING TO THE CUSTOM OF THE STATE OR COMMONWEALTH IN WHICH SUCH
PROPERTY IS LOCATED.  IN LIGHT OF THE FOREGOING, THE PARTIES AGREE THAT (A)
SELLER SHALL PAY ANY TRANSFER, SALES, USE, GROSS RECEIPTS OR SIMILAR TAXES
CHARGED IN CONNECTION WITH THE TRANSFER OF THOSE PROPERTIES LOCATED IN THE
STATES OF GEORGIA, OHIO, SOUTH CAROLINA AND THE COMMONWEALTH OF VIRGINIA, AND
(B) PURCHASER SHALL PAY ANY TRANSFER, SALES, USE, GROSS RECEIPTS OR SIMILAR
TAXES CHARGED IN CONNECTION WITH THE TRANSFER OF THOSE PROPERTIES LOCATED IN
COLORADO.


6.5.11.  [INTENTIONALLY LEFT BLANK]

 


6.5.12.  POSSESSION

.  Possession of each Property, subject to the Leases, those Property Contracts
which are not identified as Terminated Contracts (subject to the limitations of
Section 3.6), and the Permitted Exceptions, shall be delivered to Purchaser on
the Closing Date upon release from escrow of all items to be delivered by
Purchaser pursuant to Section 6.4, including, without limitation, the applicable
Purchase Price.  To the extent reasonably available to each Seller, originals or
copies of its Leases and Property Contracts, lease files, warranties,
guaranties, operating manuals, keys to the property, and such Seller’s books and
records relating to its Property to be conveyed by such Seller (other than
proprietary information) (collectively, “Seller’s Property-Related Files and
Records”) regarding the applicable Property shall be made available to Purchaser
at such Property after the Closing.  Purchaser agrees, for a period of not less
than 3 years after the Closing (the “Records Hold Period”), to (a) provide and
allow the applicable Seller reasonable access to Seller’s Property-Related Files
and Records for purposes of inspection and copying thereof, and (b) reasonably
maintain and preserve Seller’s Property-Related Files and Records.  If at any
time after the Records Hold Period, Purchaser desires to dispose of any Seller’s
Property-Related Files and Records, Purchaser must first provide the applicable
Seller prior written notice (the “Records Disposal Notice”).  Such Seller shall
have a period of thirty (30) days after receipt of the Records Disposal Notice
to enter the applicable Property (or such other location where such records are
then stored) and remove or copy those of Seller’s Property-Related Files and
Records that such Seller desires to retain.  Purchaser agrees (i) to include the
covenants of this Section 6.5.12 pertaining to Seller’s Property-Related Files
and Records in any management contract for each Property (and to bind the
manager thereunder to such covenants), and (ii) to bind any future purchaser of
such Property to the covenants of this Section 6.5.12 pertaining to Seller’s
Property-Related Files and Records.


6.5.13.  TAX APPEALS

.  Purchaser acknowledges that certain of the Sellers, as identified on the
Seller Information Schedule (the “Tax Appeal Sellers”) have filed appeals (each,
an “Appeal”) with respect to real estate ad valorem or other similar property
taxes applicable to the Tax Appeal Properties (the “Property Taxes”).

(A)                IF SUCH APPEAL RELATES TO ANY TAX YEAR (DEFINED BELOW) PRIOR
TO THE TAX YEAR IN WHICH THE CLOSING OCCURS, EACH TAX APPEAL SELLER SHALL BE
ENTITLED, IN SUCH TAX APPEAL SELLER’S SOLE DISCRETION, TO CONTINUE TO PURSUE
SUCH APPEAL AFTER THE CLOSING DATE, AND, IN THE EVENT THAT THE APPEAL IS
SUCCESSFUL IN REDUCING THE AMOUNT OF PROPERTY TAXES PAYABLE WITH RESPECT TO ANY
SUCH PRIOR TAX YEAR, EACH TAX APPEAL SELLER SHALL BE ENTITLED TO THE FULL AMOUNT
OF ANY REBATE, REFUND OR REDUCTION (COLLECTIVELY, A “REFUND”) RESULTING FROM THE
APPEAL.  NO TAX APPEAL SELLER SHALL BE OBLIGATED TO CONTINUE TO PURSUE ANY
APPEAL WITH RESPECT TO THE APPLICABLE TAX APPEAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, ANY APPEAL THAT RELATES TO A TAX YEAR DURING OR AFTER THE TAX YEAR
IN WHICH CLOSING OCCURS.

(B)               IF SUCH APPEAL RELATES TO THE TAX YEAR IN WHICH CLOSING
OCCURS, THEN PURCHASER SHALL BE ENTITLED TO TAKE OVER AND CONTINUE SUCH APPEAL
FROM AND AFTER CLOSING, AT PURCHASER’S SOLE DISCRETION AND COST AND EXPENSE, TO
REASONABLY PROCESS THE APPEAL TO CONCLUSION WITH THE APPLICABLE TAXING AUTHORITY
(INCLUDING ANY FURTHER APPEALS WHICH PURCHASER DEEMS REASONABLE TO PURSUE).  IN
THE EVENT THAT THE APPEAL IS SUCCESSFUL IN REDUCING THE AMOUNT OF PROPERTY TAXES
PAYABLE WITH RESPECT TO THE TAX YEAR IN WHICH CLOSING OCCURS, THEN PURCHASER AND
EACH TAX APPEAL SELLER SHALL SHARE ANY REFUND ON A PRO RATA BASIS (IN ACCORDANCE
WITH THE NUMBER OF DAYS IN THE TAX YEAR OF CLOSING THAT EACH HELD TITLE TO THE
APPLICABLE TAX APPEAL PROPERTY) AFTER FIRST REIMBURSING EACH OF PURCHASER AND
EACH TAX APPEAL SELLER FOR THEIR RESPECTIVE THIRD-PARTY COSTS INCURRED IN
CONNECTION WITH THE APPEAL.  IF THIRD-PARTY COSTS EQUAL OR EXCEED THE AMOUNT OF
THE AWARD, THEN THE AWARD SHALL BE APPLIED TO SUCH THIRD-PARTY COSTS ON A PRO
RATA BASIS, WITH EACH OF PURCHASER AND THE APPLICABLE TAX APPEAL SELLER
RECEIVING A PORTION OF THE AWARD EQUAL TO THE PRODUCT OF (I) A FRACTION, THE
NUMERATOR OF WHICH IS THE RESPECTIVE PARTY’S THIRD-PARTY COSTS, AND THE
DENOMINATOR OF WHICH IS THE TOTAL OF BOTH PARTIES’ THIRD-PARTY COSTS, AND (II)
THE AMOUNT OF THE AWARD.

(C)                PURCHASER SHALL NOTIFY EACH TAX APPEAL SELLER WITHIN FIVE (5)
BUSINESS DAYS AFTER RECEIPT OF ANY REFUND CHECK, AND AGREES TO PAY THE
APPLICABLE TAX APPEAL SELLER ITS THIRD-PARTY COSTS PLUS SUCH TAX APPEAL SELLER’S
PRO RATA SHARE OF THE REFUND NO LATER THAN TEN (10) BUSINESS DAYS AFTER
PURCHASER’S RECEIPT OF THE REFUND.

(D)               EACH SELLER AGREES THAT AFTER THE EFFECTIVE DATE, SUCH SELLER
WILL NOT INITIATE ANY NEW TAX APPEAL WITH RESPECT TO ITS PROPERTY WITHOUT THE
CONSENT OF PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.

(E)                FOR PURPOSES OF THIS SECTION 6.5.13, “TAX YEAR” SHALL MEAN
EACH 12-MONTH PERIOD FOR WHICH THE APPLICABLE TAXING AUTHORITY ASSESSES PROPERTY
TAXES, WHICH MAY OR MAY NOT BE A CALENDAR YEAR.


6.5.14.  SURVIVAL

.  The provisions of this Section 6.5 shall survive the Closing and delivery of
the Deed to Purchaser.


6.6.            POST CLOSING ADJUSTMENTS

.  In general, and except as provided in this Agreement, each Seller shall be
entitled to all income, and shall pay all expenses, relating to the operation of
its Property for the period prior to the Closing Date and Purchaser shall be
entitled to all income, and shall pay all expenses, relating to the operation of
such Property for the period commencing on and after the Closing Date. 
Purchaser or a Seller may request that Purchaser and such Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom) in
accordance with the provisions of Section 6.5 of this Agreement; provided,
however, that neither party shall have any obligation to re-adjust any items for
any Property (a) after the expiration of one hundred twenty (120) days after
Closing, or (b) subject to such one hundred twenty (120)-day period, unless such
items exceed $2,500.00 in magnitude (either individually or in the aggregate)
with respect to such Property.  The provisions of this Section 6.6 shall survive
the Closing and delivery of the Deeds to Purchaser


6.7.            SPECIAL PURPOSE ENTITY TRANSFERS

. 

(A)                NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, SELLERS AND PURCHASER ACKNOWLEDGE AND AGREE THAT, AT THE OPTION OF
PURCHASER AND ONLY TO THE EXTENT PERMITTED BY THE APPLICABLE ASSUMPTION LENDER
OR OTHER LENDER PROVIDING NEW FINANCING TO PURCHASER, ANY PROPERTY THAT IS OWNED
ONE HUNDRED PERCENT (100%) BY AIMCO PROPERTIES, L.P. MAY BE CONVEYED TO
PURCHASER (OR TO PURCHASER’S DESIGNATED ENTITY, AS HEREINAFTER DEFINED) THROUGH
THE TRANSFER OF ONE HUNDRED PERCENT (100%) OF THE MEMBERSHIP INTERESTS (THE
“ENTITY INTEREST”) OF A LIMITED LIABILITY COMPANY WHOLLY OWNED BY A SELLER AT
THE TIME OF CLOSING (EACH A “SPECIAL PURPOSE ENTITY”).  PURCHASER SHALL NOTIFY
SELLER NO LATER THAN TEN (10) DAYS AFTER THE EFFECTIVE DATE, WHICH PROPERTIES
SHALL BE CONVEYED TO A SPECIAL PURPOSE ENTITY (THE “ENTITY TRANSFER
PROPERTIES”).  A SPECIAL PURPOSE ENTITY SHALL BE FORMED BY PURCHASER (WITH SUCH
NAME AS PURCHASER MAY REASONABLY DESIGNATE) FOR EACH SUCH PROPERTY NO LATER THAN
TEN (10) DAYS AFTER THE EFFECTIVE DATE.  EACH ENTITY TRANSFER PROPERTY SHALL BE
TRANSFERRED TO A SPECIAL PURPOSE ENTITY ON THE CLOSING DATE BY THE EXECUTION AND
DELIVERY OF TRANSFER DOCUMENTS IN FORM AND SUBSTANCE TO BE NEGOTIATED BETWEEN
SELLERS AND PURCHASER DURING THE PERIOD BETWEEN THE EFFECTIVE DATE AND TEN (10)
DAYS BEFORE THE CLOSING DATE, PROVIDED EACH SUCH SPECIAL PURPOSE ENTITY SHALL
NOT HOLD ANY ASSETS OR HAVE ANY LIABILITIES PRIOR TO SAID TRANSFER OF THE
APPLICABLE PROPERTY TO IT;

(B)               PURCHASER SHALL BE RESPONSIBLE FOR PREPARING THE GOVERNANCE
DOCUMENTATION FOR EACH SPECIAL PURPOSE ENTITY (INCLUDING, WITHOUT LIMITATION,
SUCH ENTITY’S ARTICLES, BYLAWS, AND/OR OPERATING AGREEMENTS) AND THE INSTRUMENTS
CONVEYING THE APPLICABLE PROPERTY TO SUCH SPECIAL PURPOSE ENTITY.  PURCHASER
SHALL PROVIDE SELLERS WITH COPIES OF THE GOVERNANCE AND CONVEYANCE DOCUMENTATION
NOT LESS THAN TEN (10) DAYS PRIOR TO THE CLOSING DATE FOR SELLERS' REVIEW TO
ENSURE SUCH DOCUMENTS HAVE NO ADVERSE EFFECT ON SELLERS OR AIMCO.  PURCHASER
SHALL REIMBURSE SELLERS THEIR REASONABLE COSTS INCURRED TO REVIEW SUCH
GOVERNANCE DOCUMENTS.  SELLERS SHALL PROVIDE PURCHASER COMMENTS WITHIN THREE (3)
DAYS AFTER RECEIPT OF SUCH DRAFT DOCUMENTS AND, THEREAFTER, PURCHASER SHALL
DELIVER FINAL, EXECUTION-READY COPIES OF SUCH GOVERNING AND CONVEYANCE DOCUMENTS
TO SELLERS NOT LESS THAN FIVE (5) DAYS PRIOR TO THE CLOSING DATE;

(C)                SELLERS SHALL DEPOSIT WITH ESCROW AGENT THE DEEDS CONVEYING
THE APPLICABLE PROPERTY TO THE SPECIAL PURPOSE ENTITY AND AN ASSIGNMENT OF SUCH
SELLER'S OWNERSHIP INTEREST IN SUCH SPECIAL PURPOSE ENTITY NOT LESS THAN ONE (1)
BUSINESS DAY PRIOR TO THE CLOSING DATE;

(D)               PURCHASER SHALL PAY THE COSTS AND FEES ASSOCIATED WITH FORMING
EACH SPECIAL PURPOSE ENTITY AND FOR THE TRANSFER OF EACH OF THE ENTITY TRANSFER
PROPERTIES TO THE APPLICABLE SPECIAL PURPOSE ENTITY AND PURCHASER SHALL BE
RESPONSIBLE FOR ALL OF THE RECORDATION FEES INCURRED IN CONNECTION THEREWITH
(THE “SPECIAL PURPOSE ENTITY FEES”) AND SELLERS SHALL NOT BE REQUIRED TO BEAR
ANY COST OR EXPENSE IN CONNECTION WITH THE FORMATION OF THE SPECIAL PURPOSE
ENTITIES OR THE TRANSFER OF ANY ENTITY TRANSFER PROPERTIES TO A SPECIAL PURPOSE
ENTITY;

(E)                PURCHASER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD SELLERS
HARMLESS FROM ANY LOSSES RESULTING FROM ANY OBLIGATIONS OR LIABILITIES OF THE
SPECIAL PURPOSE ENTITIES OR THE TRANSFER OF ANY PROPERTY THERETO; AND

(F)                 FOR PURPOSES OF CLARIFICATION, THE CONVEYANCE BY A SELLER OF
AN ENTITY TRANSFER PROPERTY TO A SPECIAL PURPOSE ENTITY AS PROVIDED IN THIS
SECTION 6.7 AND THE SUBSEQUENT CONVEYANCE OF AN ENTITY INTEREST TO PURCHASER AT
CLOSING SHALL IN NO WAY ABROGATE OR OTHERWISE MODIFY THE SCOPE OF SELLER’S
REPRESENTATIONS, WARRANTIES AND OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH
PROPERTY.


ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS


7.1.            SELLER’S REPRESENTATIONS

.  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing or
caused by Purchaser, each Seller, individually and severally with respect only
to itself and its Property, represents and warrants to Purchaser the following
(collectively, the “Seller’s Representations”) as of the Effective Date and as
of the Closing Date (provided that Purchaser’s remedies if any of such Seller’s
Representations are untrue as of the Closing Date are limited to those set forth
in Section 11.2):


7.1.1.      ORGANIZATION

.  Such Seller is organized, validly existing and in good standing under the
laws of the state of its formation set forth on the Seller Information Schedule
and has or at the Closing Date shall have the entity power and authority to sell
and convey its Property and to execute the documents to be executed by such
Seller and prior to the Closing will have taken as applicable, all corporate,
partnership, limited liability company or equivalent entity actions required for
the execution and delivery of this Agreement, and the consummation of the
transactions contemplated by this Agreement.  The compliance with or fulfillment
of the terms and conditions hereof will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which such Seller is a party or by which such Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
such Seller’s ability to consummate the transaction contemplated by this
Agreement or on the Property.  This Agreement is a valid, binding and
enforceable agreement against such Seller in accordance with its terms;


7.1.2.      LEASES

.  Other than the Leases, such Seller’s Property is not subject to any written
lease executed by such Seller or, to such Seller’s knowledge, any other
possessory interests of any person.  To such Seller’s knowledge, (a) the Leases
applicable to such Seller’s property are in full force and effect according to
the terms set forth therein, and (b) such Leases set forth the entire agreement
between such Seller, as landlord, and the Tenant with respect to the premises
affected thereby.  To such Seller’s knowledge, except as noted in the Rent Roll,
there are no outstanding Tenant defaults in their payment of Rents.  To such
Seller’s knowledge, except as set forth on the Rent Roll, each such Seller has
not received, nor given, any outstanding notice of any breaches or defaults
under the Leases;


7.1.3.      ASSUMED LOAN DOCUMENTS

.  To such Seller’s knowledge, such Seller has delivered or otherwise made
available true and accurate copies of all Assumed Loan Documents in such
Seller's possession; 


7.1.4.      CONTRACTS

.  To such Seller's knowledge, such Seller has delivered or otherwise made
available true and accurate copies of all cable, utility and laundry Property
Contracts in such Seller's possession;


7.1.5.      PROHIBITED PERSON

.  Such Seller is not a Prohibited Person and, to such Seller’s knowledge, (a)
except for third party persons who hold direct or indirect ownership interests
in such Seller, none of such Seller’s affiliates or parent entities is a
Prohibited Person; (b) except for third party persons who hold direct or
indirect ownership interests in such Seller, such Seller’s Property is not the
property of or beneficially owned by a Prohibited Person; and (c) except for
third party persons who hold direct or indirect ownership interests in such
Seller, such Seller’s Property is not the proceeds of specified unlawful
activity as defined in 18 U.S.C. § 1956(c)(7);


7.1.6.      PENDING ACTIONS

.  Except as set forth on the Seller Information Schedule and for (a) any
actions by such Seller to evict Tenants under its Leases, or (b) any matter
covered by such Seller’s current insurance policy(ies), to such Seller’s
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against such
Seller’s Property;


7.1.7.      RENT ROLL

.  To such Seller’s knowledge, the applicable Rent Roll is accurate and complete
in all material respects, and includes a list of all Tenants under the Leases,
the term of each Lease, the rental paid thereunder, the Tenant Deposits, if any,
held by Seller in connection therewith, and the occupancy status of all units at
the Property (including whether a unit is “down”);


7.1.8.      OPERATING STATEMENTS

.  To such Seller’s knowledge, the applicable Operating Statement provided by
each Seller with respect to its Property is accurate and complete in all
material respects;


7.1.9.      NO VIOLATION

.  To such Seller’s knowledge, such Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting such Seller’s Property other than normal regulatory correspondence
from HUD, as applicable, and to such Seller’s knowledge, without inquiry, such
Seller’s Property is not in violation of any law, ordinance, regulation, rule,
order or requirement applicable to such Property;


7.1.10.  PROPERTY CONTRACTS

.  To such Seller’s knowledge, such Seller has not received any written notice
of any material default by such Seller under any of its Property Contracts that
will not be terminated on the Closing Date;


7.1.11.  ASSUMED LOANS

.  To such Seller’s knowledge (to the extent such Seller is an Assumption
Seller), there are no defaults under the Assumed Loan Documents to which such
Assumption Seller is a party to; and


7.1.12.  HIBBEN FERRY CLUBHOUSE

.  To such Seller's knowledge, the Seller of the Hibben Ferry I Apartments
Property is the owner of 78.95% of the ownership interests in Hibben Ferry
Recreation, Inc., a South Carolina corporation.


7.1.13.  HAZARDOUS MATERIALS

.  To such Seller’s knowledge and except as disclosed in the Phase I, Phase II,
and any other environmental assessments and audits provided to Purchaser as part
of the Materials, (a) no hazardous or toxic materials or other substances
regulated by applicable federal or state environmental laws are stored by such
Seller on, in or under such Seller’s Property in quantities which violate
applicable laws governing such materials or substances, and (B) the Seller’s
Property is not used by such Seller for the storage, treatment, generation or
manufacture of any hazardous or toxic materials or other substances in a manner
which would constitute a violation of applicable federal or state environmental
laws.


7.2.            AS-IS

.  Except for Seller’s Representations set forth in Section 7.1, and except in
the event of fraud by any Seller, each Property is expressly purchased and sold
“AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price for each
Property and the terms and conditions set forth herein are the result of
arm’s-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, and is not relying upon, except for Seller’s
Representations set forth in Section 7.1, any information provided by Sellers or
statements, representations or warranties, express or implied, made by or
enforceable directly against Sellers, including, without limitation, any
relating to the value of any Property, the physical or environmental condition
of any Property, any state, federal, county or local law, ordinance, order or
permit; or the suitability, compliance or lack of compliance of any Property
with any regulation, or any other attribute or matter of or relating to any
Property (other than any covenants of title contained in the Deed conveying a
Property and Seller’s Representations with respect to such Property).  Purchaser
agrees that, except for Seller’s Representations set forth in Section 7.1,
Sellers shall not be responsible or liable to Purchaser for any defects, errors
or omissions, or on account of any conditions affecting the Properties. 
Purchaser, its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases each of Seller’s Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against any Seller’s
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Properties,
except for Seller’s Representations set forth in Section 7.1.  Purchaser
represents and warrants that, as of the date hereof and as of the Closing Date,
it has and shall have reviewed and conducted such independent analyses, studies
(including, without limitation, environmental studies and analyses concerning
the presence of lead, asbestos, water intrusion and/or fungal growth and any
resulting damage, PCBs and radon in and about the Properties), reports,
investigations and inspections as it deems appropriate in connection with the
Properties.  If Sellers provide or have provided any documents, summaries,
opinions or work product of consultants, surveyors, architects, engineers, title
companies, governmental authorities or any other person or entity with respect
to the Properties, including, without limitation, the offering prepared by
Seller, Purchaser and Sellers agree that Sellers have done so or shall do so
only for the convenience of the parties, Purchaser shall not rely thereon and
the reliance by Purchaser upon any such documents, summaries, opinions or work
product shall not create or give rise to any liability of or against any
Seller’s Indemnified Parties.  Except for Seller’s Representations set forth in
Section 7.1 Purchaser shall rely only upon any title insurance obtained by
Purchaser with respect to title to the Properties.  Purchaser acknowledges and
agrees that, except for Seller’s Representations set forth in Section 7.1, no
representation has been made and no responsibility is assumed by Sellers with
respect to current and future applicable zoning or building code requirements or
the compliance of the Properties with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the
Properties, the continuation of contracts, continued occupancy levels of the
Properties, or any part thereof, or the continued occupancy by tenants of any
Leases or, without limiting any of the foregoing, occupancy at Closing.  Prior
to Closing, each Seller shall have the right, but not the obligation, to enforce
its rights against any and all of its Property occupants, guests or tenants. 
Purchaser agrees that the departure or removal, prior to Closing, of any of such
guests, occupants or tenants shall not be the basis for, nor shall it give rise
to, any claim on the part of Purchaser, nor shall it affect the obligations of
Purchaser under this Agreement in any manner whatsoever; and Purchaser shall
close title and accept delivery of the applicable Deed with or without such
tenants in possession and without any allowance or reduction in the applicable
Purchase Price under this Agreement.  Except for Seller’s Representations set
forth in Section 7.1, Purchaser hereby releases Sellers from any and all claims
and liabilities relating to the foregoing matters.  The provisions of this
Section 7.2 shall survive the Closing and delivery of the Deeds to Purchaser.


7.3.            SURVIVAL OF SELLER’S REPRESENTATIONS

.  Sellers and Purchaser agree that Seller’s Representations shall survive the
Closing Date for a period of one (1) year (the “Survival Period”).  No Seller
shall have liability for claims made after the Survival Period with respect to
any of its Seller’s Representations contained herein.  Each Seller shall be
liable only for the breach of its own Seller’s Representations.  Further, the
liability for each Seller for breach of its Seller’s Representations shall be
limited to, and capped at, One Million and No/100 Dollars ($1,000,000.00) for
such Seller’s Property for which a breach of Seller’s Representations occurred,
on a Property-by-Property basis if a Seller is selling more than one Property. 
Such cap on liability shall apply for any individual breach or in the aggregate
for all breaches of such Seller’s Representations with respect to such
Property.  In addition, the liability of all Sellers, in the aggregate, shall be
limited to, and capped at, Fifteen Million Dollars ($15,000,000) for all claims
alleging one or more breaches of any Seller’s Representations.  Purchaser shall
not be entitled to bring any claim for a breach of Seller’s Representations
unless the claim for damages (either in the aggregate or as to any individual
claim) by Purchaser for a Property exceeds Five Thousand and No/100 Dollars
($5,000.00).  In the event that a Seller breaches any representation contained
in Section 7.1 and Purchaser had knowledge of such breach prior to the Closing
Date, Purchaser shall be deemed to have waived any right of recovery, and such
Seller shall not have any liability in connection therewith.


7.4.            DEFINITION OF SELLER’S KNOWLEDGE

.  Any representations and warranties made “to the knowledge of [such] Seller”
(or words of similar import) shall not be deemed to imply any duty of inquiry. 
For purposes of this Agreement, the term Seller’s “knowledge” shall mean and
refer only to actual knowledge of the Regional Property Manager of such Seller,
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of such Seller, or any
affiliate of such Seller, or to impose upon such Regional Property Manager any
duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Regional Property Manager any
individual personal liability.


7.5.            REPRESENTATIONS AND WARRANTIES OF PURCHASER

.  For the purpose of inducing Sellers to enter into this Agreement and to
consummate the sale and purchase of the Properties in accordance herewith,
Purchaser represents and warrants to Sellers the following as of the Effective
Date and as of the Closing Date:


7.5.1.      ORGANIZATION

.  Each of Purchaser is organized, validly existing and in good standing under
the laws of the state of its formation;


7.5.2.      AUTHORITY

.  Purchaser, and each of them, acting through any of their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Agreement, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser’s ability to
consummate the transaction contemplated by this Agreement.  This Agreement is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms;


7.5.3.      PENDING LITIGATION

.  No pending or, to the knowledge of Purchaser, threatened litigation exists
which if determined adversely would restrain the consummation of the
transactions contemplated by this Agreement or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Sellers;


7.5.4.      PROHIBITED PERSON

.  Purchaser is not a Prohibited Person.  To Purchaser’s knowledge, none of its
investors, affiliates or brokers or other agents (if any), acting or benefiting
in any capacity in connection with this Agreement is a Prohibited Person.  The
funds or other assets Purchaser will transfer to Seller under this Agreement are
not the property of, or are beneficially owned, directly or indirectly, by a
Prohibited Person;


7.5.5.      SOURCE OF FUNDS

.  The funds or other assets Purchaser will transfer to Seller under this
Agreement are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).


7.5.6.      SURVIVAL

.  The provisions of this Section 7.5 shall survive the Closing and delivery of
the Deeds to Purchaser.


ARTICLE 8
OPERATION OF THE PROPERTIES


8.1.            LEASES AND PROPERTY CONTRACTS

.  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business each Seller may, with respect to its Property, enter
into new Property Contracts, new Leases, renew existing Leases or modify,
terminate or accept the surrender or forfeiture of any of the Leases, modify any
Property Contracts, or institute and prosecute any available remedies for
default under any Lease or Property Contract without first obtaining the written
consent of Purchaser; provided, however, each Seller agrees that any such new or
renewed Leases shall not have a term in excess of one (1) year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, and that any such new Property Contract shall be able to
be terminated on the Closing Date without the payment of any penalty or
premium.  Each Seller shall endeavor, but shall not be required, to provide to
Purchaser weekly Rent Rolls and a weekly summary of all leasing activity until
the Closing Date. 


8.2.            GENERAL OPERATION OF PROPERTY

.  Except as specifically set forth in this ARTICLE 8, each Seller shall operate
its Property after the Effective Date in the ordinary course of business, and
except as necessary in such Seller’s sole discretion to address (a) any life or
safety issue at its Property or (b) any other matter which in such Seller’s
reasonable discretion materially adversely affects the use, operation or value
of such Property, such Seller will not make any material alterations to its
Property or remove any material Fixtures and Tangible Personal Property without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, denied or delayed. 


8.3.            LIENS

.  Other than utility easements and temporary construction easements granted by
a Seller in the ordinary course of business, each Seller covenants that it will
not voluntarily create or cause any lien or encumbrance to attach to its
Property between the Effective Date and the Closing Date (other than Leases and
Property Contracts as provided in Section 8.1) unless Purchaser approves such
lien or encumbrance, which approval shall not be unreasonably withheld or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


ARTICLE 9
CONDITIONS PRECEDENT TO CLOSING


9.1.            PURCHASER’S CONDITIONS TO CLOSING

.  Subject to the provisions of this Section 9.1, Purchaser’s obligation to
close each Property under this Agreement, on a Property-by-Property basis, shall
be subject to and conditioned upon the fulfillment of each and all of the
following conditions precedent:

(A)                ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY THE
APPLICABLE SELLER TO PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND
CONDITIONS HEREOF SHALL HAVE BEEN DELIVERED;

(B)               EACH OF THE SELLER’S REPRESENTATIONS OF THE APPLICABLE SELLER
SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;

(C)                THE APPLICABLE SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND
PERFORMED IN ALL MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS
TO BE COMPLIED WITH, FULFILLED OR PERFORMED BY SUCH SELLER HEREUNDER;

(D)               NONE OF THE APPLICABLE SELLER NOR ANY OF SUCH SELLER’S GENERAL
PARTNERS, MEMBERS, SHAREHOLDER, OR OWNERS SHALL BE A DEBTOR IN ANY BANKRUPTCY
PROCEEDING NOR SHALL HAVE BEEN IN THE LAST SIX (6) MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING; AND

(E)                THE TITLE INSURER SHALL BE PREPARED TO ISSUE THE TITLE POLICY
FOR SUCH PROPERTY, SUBJECT TO NO EXCEPTIONS OTHER THAN PERMITTED EXCEPTIONS.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser’s obligation to Close any of the Properties except as expressly set
forth in this Section 9.1.  If any condition set forth in this Section 9.1 is
not met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on that Property on the Closing Date with no offset or deduction from
the Purchase Price for such Property, or (b) notify Sellers’ Representative (a
“Termination Notice”) in writing of Purchaser’s decision to terminate this
Agreement for the Property for which there was such a failure of condition and
receive a return of the Applicable Share of the Deposit, plus Return on Deposit
on such Applicable Share, in which event Purchaser shall receive a credit at
Closing against the Base Purchase Price for the remaining Properties in an
amount equal to the Applicable Share of the Deposit allocated to such terminated
Assumption Property and, if such failure of condition is due to an intentional
default by any Seller hereunder, payment of the Termination Fee described in
Section 11.2(a) (provided Purchaser has otherwise performed it obligations under
this Agreement with respect to the other remaining Properties, including
delivery of the Purchase Price therefor). 


9.2.            SELLERS’ CONDITIONS TO CLOSING

.  Without limiting any of the rights of any Seller elsewhere provided for in
this Agreement, each Seller’s obligation to close with respect to conveyance of
its Property under this Agreement shall be subject to and conditioned upon the
fulfillment of each and all of the following conditions precedent:

(A)                ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY
PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF
SHALL HAVE BEEN DELIVERED;

(B)               EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF
PURCHASER CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE;

(C)                PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED
IN ALL MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE
COMPLIED WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;

(D)               SUCH SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION
AND APPROVALS NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, A TAX FREE EXCHANGE PURSUANT
TO SECTION 14.20 (AND THE AMENDMENT OF SUCH SELLER’S (OR SUCH SELLER’S
AFFILIATES’ PARTNERSHIP OR OTHER ORGANIZATIONAL DOCUMENTS IN CONNECTION
THEREWITH) (A) FROM SELLER’S UNAFFILIATED PARTNERS, MEMBERS, MANAGERS,
SHAREHOLDERS OR DIRECTORS TO THE EXTENT REQUIRED BY SELLER’S (OR SELLER’S
AFFILIATES’) ORGANIZATIONAL DOCUMENTS, AND (B) AS REQUIRED BY LAW;

(E)                THERE SHALL NOT BE PENDING OR, TO THE KNOWLEDGE OF EITHER
PURCHASER OR THE APPLICABLE SELLER, ANY LITIGATION OR THREATENED LITIGATION
WHICH, IF DETERMINED ADVERSELY, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND

(F)                 THE “DEPOSIT” DESCRIBED IN THE BELMONT PURCHASE AGREEMENT
HAS BEEN DELIVERED BY PURCHASER AS REQUIRED THEREIN; PROVIDED THE BELMONT
PURCHASE AGREEMENT HAS NOT BEEN TIMELY TERMINATED BY PURCHASER AND SUCH
“DEPOSIT” RETURNED TO PURCHASER IN ACCORDANCE WITH THE TERMS THEREOF.

If any of the foregoing conditions in Sections 9.2 to a Seller’s obligation to
close with respect to conveyance of its Property under this Agreement are not
met, such Seller may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date, (b) terminate this Agreement with respect to its
Property, and, if such failure constitutes a default by Purchaser, exercise any
of its remedies under Section 11.1, or (c) with respect to a failure of the
condition set forth in Section 9.2(d), extend the Closing Date as set forth in
Section 6.2.  If a Seller terminates this Agreement with respect to its
Property, the remaining Sellers may elect either to terminate this Agreement or
proceed to close the remaining Properties.  The termination of this Agreement by
any Seller pursuant to this Section 9.2 shall be exercised by written notice
from Sellers’ Representative to Purchaser by 12:00 p.m. (of the time zone in
which the Escrow Agent is located) of the Closing Date.


ARTICLE 10
BROKERAGE CONDITIONS


10.1.        INDEMNITY

.  Each Seller, severally and individually, represents and warrants to Purchaser
that it has dealt only with Apartment Realty Advisors (“Broker”) in connection
with this Agreement (and, specifically, only with respect to those Properties
located on the Seller Information Schedule that are located in Colorado and
South Carolina).  Each Seller, severally and individually, and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Agreement, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder’s fees
arising from or attributable to the acts or omissions of the indemnifying
party.  The provisions of this Section 10.1 shall survive the termination of
this Agreement, and if not so terminated, the Closing and delivery of the Deeds
to Purchaser.


10.2.        BROKER COMMISSION

.  If the Closing occurs, each Seller agrees to pay Broker a commission
according to the terms of a separate contract.  Broker shall not be deemed a
party or third party beneficiary of this Agreement.


10.3.        BROKER SIGNATURE PAGE

.  As a condition to each Seller’s obligation to pay the commission pursuant to
Section 10.2, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein; provided,
however, that (a) Broker’s signature hereon shall not be a prerequisite to the
binding nature of this Agreement on Purchaser and Sellers, and the same shall
become fully effective upon execution by Purchaser and Sellers, and (b) the
signature of Broker will not be necessary to amend any provision of this
Agreement. Each Seller, severally and individually, and Purchaser each
represents and warrants to the other that it has not dealt with or utilized the
services of any real estate broker, sales person or finder in connection with
this Agreement, and each party agrees to indemnify, hold harmless, and, if
requested in the sole and absolute discretion of the indemnitee, defend (with
counsel approved by the indemnitee) the other party from and against all Losses
relating to brokerage commissions and finder’s fees arising from or attributable
to the acts or omissions of the indemnifying party.  The provisions of this
Section 10.3 shall survive the termination of this Agreement, and if not so
terminated, the Closing and delivery of the Deeds to Purchaser.


ARTICLE 11
DEFAULTS AND REMEDIES


11.1.        PURCHASER DEFAULT

.  If Purchaser defaults in its obligations hereunder to (a) deliver the
Deposit, or (b) deliver the Purchase Price for each Property at the time
required by Section 2.2.4 and, as a result, does not close on the purchase of
the Properties on the Closing Date, then, immediately and without notice or
cure, Purchaser shall forfeit the Deposit and neither party shall be obligated
to proceed with the purchase and sale of the Properties.  If Purchaser defaults
in any of its other representations, warranties or obligations under this
Agreement (including, without limitation, the failure to deliver to Escrow Agent
the deliveries specified under Section 6.4 on the date required thereunder), and
such default continues for more than ten (10) days after written notice from
Sellers’ Representative, then Purchaser shall forfeit the Deposit and neither
party shall be obligated to proceed with the purchase and sale of the Property. 
The Deposit constitutes liquidated damages and recourse to the Deposit is,
except for Purchaser’s indemnity and confidentiality obligations hereunder,
Sellers’ sole and exclusive remedy for Purchaser’s failure to perform its
obligation to purchase the Properties or any breach of a representation or
warranty by Purchaser hereunder.  Sellers expressly waive the remedies of
specific performance and additional damages for any default by Purchaser
hereunder.  SELLERS AND PURCHASER ACKNOWLEDGE THAT SELLERS’ DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLERS’ DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLERS AND PURCHASER FURTHER AGREE THAT THIS SECTION
11.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLERS, AND
SHALL BE SELLERS’ EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


11.2.        SELLER DEFAULT

.  If a Seller, prior to the Closing, defaults in its representations,
warranties, covenants, or obligations under this Agreement, including to sell
its Property as required by this Agreement and such default continues for more
than ten (10) days after written notice from Purchaser, then, at Purchaser’s
election, Purchaser may either (i) if Purchaser has closed on the remaining
Properties for which there has been no default alleged, seek specific
performance of the defaulting Seller’s obligations pursuant to this Agreement
(but not damages); or (ii) give a Termination Notice to Sellers’ Representative
of Purchaser’s decision to terminate this Agreement for the Properties for which
there was such a default, proceed to Closing on the remaining Properties, and
the applicable Seller shall pay to Purchaser an amount equal to the Applicable
Share of the Deposit for the terminated Properties, Return on Deposit on the
Applicable Share amount (or credit the same to Purchaser against the Base
Purchase Price for the other Properties for which this Agreement has not been
terminated), an amount equal to the actual third party costs incurred by
Purchaser relating to breaking Purchaser’s rate lock with respect to the
terminated Properties (provided Sellers’ liability for such costs to Purchaser
related to breaking the rate lock shall not exceed $2,000,000 in the aggregate
regardless of the number of terminated Properties), and, if Sellers’ default
under this Agreement resulted from an intentional action or inaction of Sellers
taken in bad faith (excluding any action or inaction a Seller reasonably takes
or refuses to take in response to a request or requirement of any Lender) that
causes one (1) or more of the Closings not to occur solely as a result of such
action or inaction, a termination fee of $8,000,000 (the “Termination Fee”)
(provided Purchaser has otherwise performed it obligations under this Agreement
with respect to the other remaining Properties, including delivery of the
Purchase Price therefor, and Sellers have been afforded notice and an
opportunity to cure as provided above but have failed to so cure).  The amount
of the Termination Fee that may be collected by Purchaser shall be limited to
$8,000,000, regardless of the number of Sellers alleged to have defaulted
hereunder.  Purchaser shall be entitled to execute on the Guaranty for any of
the Applicable Share of the Deposit, Return on Deposit, and Termination Fee if
the same are not returned within one (1) day after termination of the Agreement
with respect to the Property or Properties in question. 


ARTICLE 12
RISK OF LOSS OR CASUALTY


12.1.        MAJOR DAMAGE

.  In the event of Major Damage to a Property prior to the Closing Date, then
the applicable Seller shall have no obligation to repair such Major Damage and
shall notify Purchaser in writing of such damage or destruction (the “Damage
Notice”).  Within ten (10) days after Purchaser’s receipt of the Damage Notice,
Purchaser may elect at its option to give a Termination Notice for the damaged
Property to Seller’s Representative.  If Purchaser does not elect to terminate
this Agreement with respect to the damaged Property, this transaction shall be
closed in accordance with the terms of this Agreement either, at the election of
the applicable Seller, (a) for the full Purchase Price for the damaged Property
notwithstanding any such damage or destruction, and Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by the applicable Seller) of such Seller’ rights and obligations with respect to
the insurance claim and related to such casualty, and thereafter Purchaser shall
receive all remaining insurance proceeds pertaining to such claim (plus a credit
against the applicable Purchase Price at Closing in the amount of any deductible
payable by the applicable Seller in connection therewith and not spent by such
Seller for demolition, site cleaning, restoration or other repairs); or (b)
Purchaser shall receive a credit against the Base Purchase Price for the damaged
Property for the full replacement costs of repair to the subject Property, plus,
to the extent covered by such Seller’s insurance policy, any costs required
pursuant to local code or zoning requirements, as determined by an independent
third party reasonably acceptable to such Seller and Purchaser.  In the event a
Seller elects to assign such Seller's rights and obligations with respect to the
insurance claim and related casualty to Purchaser as provided above, and if an
AIMCO employee is the adjuster for the claim related thereto, Sellers covenant
and agree that the adjuster shall act in accordance with standard insurance
industry protocols in processing such claim (including, without limitation, the
time taken to process such claim).


12.2.        MINOR DAMAGE

.  In the event of damage to a Property which does not constitute Major Damage,
this transaction shall be closed in accordance with the terms of this Agreement,
notwithstanding the damage or destruction; provided, however, the applicable
Seller shall make such repairs to the extent of any recovery from insurance
carried on such Property if such repairs can be reasonably effected before the
Closing.  Sellers shall endeavor to deliver written notice to Purchaser of any
material physical damage to any Tenant Unit promptly after learning of such
damage.  Subject to Section 12.3, if the applicable Seller is unable to effect
such repairs prior to Closing, then Purchaser shall, at Closing, execute and
deliver an assignment and assumption (in a form reasonably required by the
applicable Seller) of such Seller’ rights and obligations with respect to the
insurance claim and related to such casualty, and thereafter Purchaser shall
receive all remaining insurance proceeds pertaining to such claim (plus a credit
at Closing against the applicable Purchase Price for the damaged Property in the
amount of any deductible payable by the applicable Seller in connection
therewith and not spent by such Seller for demolition, site cleaning,
restoration or other repairs).  Any such claim that is assigned to Purchaser
shall be processed as described in Section 12.1.  In the alternative, and at the
sole option of the applicable Seller, such Seller may elect to give to
Purchaser, at Closing, a credit against the Base Purchase Price for the damaged
Property for the full replacement costs of repair to the subject Property, plus,
to the extent covered by such Seller’s insurance policy, any costs required
pursuant to local code or zoning requirements, as determined by an independent
third party reasonably acceptable to such Seller and Purchaser. 


12.3.        REPAIRS

.  To the extent that a Seller elects to commence any repair, replacement or
restoration of its damaged Property prior to Closing, then such Seller shall be
entitled to receive and apply available insurance proceeds to any portion of
such repair, replacement or restoration completed or installed prior to Closing,
with Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds. 
To the extent that any repair, replacement or restoration of a casualty has been
commenced by the applicable Seller prior to Closing, then the Property Contracts
for such Property shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by such Seller in connection with
such repair, replacement or restoration.  The provisions of this Section 12.3
shall survive the Closing and delivery of the Deeds to Purchaser.


12.4.        REPAIR OF SYCAMORE CREEK APARTMENTS

.


12.4.1.  REPAIR OBLIGATION

.  The Seller of the Sycamore Creek Property is currently in the process of
repairing twelve (12) fire-damaged units at the Sycamore Creek Property.  To the
extent that such Seller has not completed such repairs by the Closing Date, then
(a) the Seller of the Sycamore Creek Property shall have until March 31, 2009
(the “Sycamore Completion Date”) to complete such repairs, and (b) the Seller of
the Sycamore Creek Property shall pay to Purchaser’s Designated Entity for
Sycamore Creek the sum of Seven Thousand Six Hundred Dollars ($7,600.00) (the
“Lost Rent Amount”), per month beginning on the later to occur of November 1,
2008 or the actual Closing Date for the Sycamore Creek Property, as revenue for
“lost rents” for the down units, from the Closing Date until that date that is
thirty (30) days after all the Certificates of Occupancy for such down units
have been received by the Seller of the Sycamore Creek Property or Purchaser’s
Designated Entity therefore.  All repairs required by the Seller of the Sycamore
Creek Property hereunder shall be completed in a good and workmanlike manner,
shall return the Sycamore Creek Property to its condition prior to the damage,
shall comply with all applicable zoning and building codes, and shall be at the
Sycamore Creek Property Seller’s sole cost and expense.  Upon completion of the
repairs, the Sycamore Creek Seller shall assign to Purchaser all warranties, if
any, held by such Seller with respect to the materials or labor used in
performing the repairs.


12.4.2.  HOLDBACK

.  If by the Closing Date, the aforementioned repairs are not complete and the
post-repair Certificates of Occupancy have not been delivered to Purchaser,
then, at Closing, the Sycamore Creek Property Seller shall direct Escrow Agent
to hold back a sum of money equal to the costs to complete the repairs to the
down units as of the Closing Date, plus an amount equal to the Loss Rent Amount
for each month from the Closing Date through the Sycamore Completion Date (the
“Sycamore Creek Holdback”).  The Sycamore Creek Holdback shall be held by Escrow
Agent in an interest bearing account until disbursed in accordance with this
Section.  Provided the same occurs prior to the Sycamore Completion Date, upon
the delivery of the post-repair Certificates of Occupancy for all damaged units
at the Sycamore Creek Property to Purchaser’s Designated Entity with respect
thereto, Escrow Agent shall release from the Sycamore Creek Holdback (i) to
Purchaser’s Designated Entity for the Sycamore Creek Property the Lost Rent
Amount for the period between the Closing Date for the Sycamore Creek Property,
and the date that is thirty (30) days after the delivery of the Certificates of
Occupancy, and (ii) to Seller, the balance of the Sycamore Creek Holdback.  If
the Sycamore Creek Property Seller shall fail to deliver the post-repair
Certificates of Occupancy for all damaged units at the Sycamore Creek Property
to Purchaser’s Designated Entity prior to the Sycamore Completion Date, then on
the Sycamore Completion Date, Escrow Agent shall release the entire Sycamore
Creek Holdback to Purchaser’s Designated Entity with respect to the Sycamore
Creek Property, and Purchaser’s Designated Entity shall assume the completion of
the repairs.


12.5.        OHIO DAMAGE HOLDBACK

.  Purchaser and Sellers acknowledge that certain Properties located in the
State of Ohio were damaged as a result of the aftermath of Hurricane Ike.  The
Sellers of such Properties are currently in the process of repairing such damage
to the Properties.  To the extent that such Sellers, or any one of them, have
not completed such repairs by the applicable Closing Date, then (a) the Sellers
of the Properties for which such repairs have not been completed shall direct
Escrow Agent, on the Closing Date, to hold back a total sum of Fifty Thousand
Dollars ($50,000.00) (the “Ohio Property Holdback”) from the sale proceeds of
the applicable aforementioned Properties, allocated on a pro rata basis
determined by dividing the applicable Property’s Base Purchase Price, by the
Base Purchase Prices for all of the Ohio Properties for which such repairs have
not been completed.  After the Closing, the applicable Sellers shall be
responsible for completing the remaining repairs and all such repairs shall be
completed in a good and workmanlike manner, shall return the applicable Property
to its condition prior to the damage, shall comply with all applicable zoning
and building codes, and shall be at such Sellers’s sole cost and expense.  Upon
completion of the repairs, the applicable Sellers shall assign to Purchaser all
warranties, if any, held by such Sellers with respect to the materials or labor
used in performing the repairs.  The Ohio Property Holdback shall remain with
Escrow Agent until the repairs to the Ohio Properties have been completed, at
which time they shall be released by Escrow Agent (i) to Purchaser in an amount
necessary to cover any items of expense or expenditure by Purchaser for repairs
to the Ohio Properties (as documented by invoices) as a result of a Seller’s
failure to complete the repairs as provided above, and (ii) the balance to the
applicable Seller on a pro rata basis.


12.6.        REPLACEMENT OF INSURANCE CARRIER

.  In the event a Seller elects to replace its existing property and casualty
insurance coverage after the Effective Date with coverage by a third party
insurer, such new policy shall not be for less coverage than carried by such
Seller as of the Effective Date.


ARTICLE 13
EMINENT DOMAIN

If, at the time of Closing, any material part of a Property is (or previously
has been) acquired, or is about to be acquired, by any governmental agency by
the powers of eminent domain or transfer in lieu thereof (or in the event that
at such time there is any notice of any such acquisition or intent to acquire by
any such governmental agency), Purchaser shall have the right, at Purchaser’s
option, to give a Termination Notice to Seller’s Representative for the Property
for which there was such a condemnation.  If Purchaser does not elect to
terminate this Agreement with respect to the affected Property, this Agreement
shall continue in full force and effect, provided that such Seller shall assign
to Purchaser (without recourse) at the Closing the rights of such Seller to the
awards, if any, for the taking, and Purchaser shall be entitled to contest the
award and to receive and keep all awards for the taking of the applicable
Property or such portion thereof.  If this Agreement is terminated in part from
such condemnation to any Property or to a number of Properties, Purchaser shall
proceed to Closing this Agreement with the balance of the Properties remaining
and the Applicable Share of the Deposit shall be applied to the balance of the
Properties remaining in contract.


ARTICLE 14
MISCELLANEOUS PROVISIONS


14.1.        SPECIAL PROVISIONS REGARDING RUNAWAY BAY I AND RUNAWAY BAY II
PROPERTIES

.  Notwithstanding anything to the contrary set forth in this Agreement, in the
event this Agreement is terminated with respect to either Runaway Bay I or
Runaway Bay II for any reason whatsoever, such termination shall be deemed to
apply to the other Runaway Bay Property as well so that at all times this
Agreement either includes or excludes both Runaway Bay I and Runaway Bay II (and
not simply one or the other).  For purposes of clarification, in the event
Purchaser is entitled to a return of the Applicable Share of the Deposit plus
the Return on Deposit as a result of the termination of this Agreement with
respect to either Runaway Bay I or Runaway Bay II, Purchaser shall also be
entitled to a return of the Applicable Share of the Deposit plus the Return on
Deposit allocated to the other such Runaway Bay Property.  The deemed
termination of this Agreement with respect to either Runaway Bay I or Runaway
Bay II shall not, in and of itself, shall not result in an intentional default
under Section 11.2 for which Sellers would be liable for payment of the
Termination Fee described therein.  Purchaser shall be entitled to terminate,
and receive the Applicable Share of the Deposit plus the Return on Deposit, with
respect to both Runaway Bay I or Runaway Bay II in the event that the required
third-party consents to the sale of Runaway Bay I are not obtained.


14.2.        BINDING EFFECT OF AGREEMENT

.  This Agreement shall not be binding on any party until executed by both
Purchaser and all Sellers.  The Escrow Agent’s execution of this Agreement shall
not be a prerequisite to its effectiveness.


14.3.        EXHIBITS AND SCHEDULES

.  All Exhibits and Schedules to this Agreement, whether or not annexed hereto,
are a part of this Agreement for all purposes.


14.4.        PURCHASER’S ASSIGNEES

.  This Agreement is not assignable by Purchaser without first obtaining the
prior written approval of the Sellers’ Representative, except that Purchaser may
assign this Agreement to one or more entities so long as (a) Purchaser is an
affiliate of the purchasing entity(ies) (a “Purchaser’s Designated Entity”), (b)
Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Sellers’ Representative of any proposed assignment no
later than ten (10) days prior to the Closing Date.  As used herein, an
affiliate is a person or entity controlled by, under common control with, or
controlling another person or entity.


14.5.        BINDING EFFECT

.  Subject to Section 14.4, this Agreement shall be binding upon and inure to
the benefit of Sellers and Purchaser, and their respective successors, heirs and
permitted assigns.


14.6.        CAPTIONS

.  The captions, headings, and arrangements used in this Agreement are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


14.7.        NUMBER AND GENDER OF WORDS

.  Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.


14.8.        NOTICES

.  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified mail,
return receipt requested; or (d) sent by confirmed facsimile or electronic mail
(e-mail) transmission with an original copy thereof transmitted to the recipient
by one of the means described in subsections (a) through (c) no later than three
(3) Business Days thereafter.  All notices shall be deemed effective when
actually delivered as documented in a delivery receipt; provided, however, that
if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

If to Purchaser:

c/o JRK Property Holdings, Inc.
11766 Wilshire Boulevard, Suite 1450
Los Angeles, California  90025
Attention:  Mr. David Walker and Mr. John McKee
Telephone No.:  (310) 268-8344
Facsimile No.:  (310) 268-7943
Email: dwalker@jrkbirchmont.com
            jmckee@jrkpropholdings.com

with a copy to:

Epport, Richman & Robbins, LLP
1875 Century ParkEast, Suite 800
Los Angeles, California  90067
Attention:  Mark Robbins, Esq./Christopher Campbell, Esq.
Telephone No.:  (310) 785-0885
Facsimile No.:  (310) 785-0787
Email:  mrobbins@erlaw.com
            ccampbell@erlaw.com

and:

Jones Day
901 Lakeside Avenue
Cleveland, Ohio  44114
Attention:  Michael J. Haas, Esq.
Telephone No.:  (216) 586-1345
Facsimile No.:  (216) 579-0212
Email:  mjhaas@jonesday.com

If to any Seller and/or to Sellers’ Representative:

c/o AIMCO
4582 South Ulster Street Parkway, Suite 1100
Denver, Colorado  80237
Attention:  David Robertson
Telephone No.:  (310) 258-5134
Facsimile No.:  (310) 258-5177
Email:   David.Robertson@aimco.com

with a copy to:

c/o AIMCO
4582 South Ulster Street Parkway, Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone No.:  (303) 691-4344
Facsimile No.:  (303) 300-3282
Email:  Harry.Alcock@aimco.com

and:

AIMCO
4582 South Ulster Street Parkway, Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone No.:  (303) 691-4303
Facsimile No.:  (303) 300-3260
Email:   John.Spiegleman@aimco.com

and:

Ballard, Spahr, Andrews & Ingersoll, LLP
1225 17th Street, Suite 2300
Denver, Colorado  80202-5596
Attention:  Beverly Quail, Esq. / Joseph E. Lubinski, Esq.
Telephone No.:  (303) 299-7305
Facsimile No.:  (303) 382-4605
Email:  quail@ballardspahr.com
            lubinskij@ballardspahr.com

If to Escrow Agent:

First American Title Insurance Company of New York
333 Earle Ovington Boulevard, Suite 608
Uniondale, New York  11553
Attention: Steven G. Rogers, Esq.
Telephone No:  (516) 832-3208
Facsimile No.: (516) 832-3299
Email: sgrogers@firstam.com

or to such other address, facsimile number or party as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address or addresses shall only be effective upon receipt.  Any notice
given hereunder may be given either by a party or by such party’s attorney.


14.9.        GOVERNING LAW AND VENUE

.  The laws of the State of Colorado shall govern the validity, construction,
enforcement, and interpretation of this Agreement, except to the extent the law
of a state or commonwealth in which the Properties are situated is required to
govern matters concerning the terms of this Agreement.  To the fullest extent
permitted under applicable law, each party to this Agreement irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in a Federal or state court of competent
jurisdiction sitting in the City and County of Denver, State of Colorado and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum, any claim that it is not personally subject to the
jurisdiction of any such court or that this Agreement or the subject matter
hereof may not be enforced in or by such court.


14.10.    ENTIRE AGREEMENT

.  This Agreement embodies the entire Agreement between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and agreements, whether written or oral.


14.11.    AMENDMENTS

.  This Agreement shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that the signature of the Escrow Agent shall not be
required as to any amendment of this Agreement.


14.12.    SEVERABILITY

.  If any part of this Agreement shall be held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be reformed, and
enforced to the maximum extent permitted by law.  If such provision cannot be
reformed, it shall be severed from this Agreement and the remaining portions of
this Agreement shall be valid and enforceable.


14.13.    MULTIPLE COUNTERPARTS

.  This Agreement and any amendment or modification may be executed in any
number of counterparts, each of which and each copy of which shall be deemed an
original, but all of which shall constitute one and the same instrument.  Any
one or more such counterparts or duplicate, facsimile, electronic or digital
signature pages may be removed from any one or more original copies of this
Agreement or any amendment or modification and annexed to other counterparts or
duplicate, facsimile, electronic or digital signature pages to form a completely
executed original instrument.


14.14.    CONSTRUCTION

.  No provision of this Agreement shall be construed in favor of, or against,
any particular party by reason of any presumption with respect to the drafting
of this Agreement; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


14.15.    CONFIDENTIALITY

.  Purchaser shall not disclose the terms and conditions contained in this
Agreement and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Agreement (a) as required by law, (b)
to consummate the terms of this Agreement, or any financing relating thereto, or
(c) to Purchaser’s or Sellers’ lenders, attorneys and accountants.  Any
information and Materials provided by Sellers to Purchaser hereunder are
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its agents and legal
representatives, without the prior written authorization of Sellers’
Representative, which may be granted or denied in the sole discretion of
Sellers’ Representative.  Notwithstanding the provisions of Section 14.10,
Purchaser agrees that the covenants, restrictions and agreements of Purchaser
contained in any confidentiality agreement executed by Purchaser prior to the
Effective Date shall survive the execution of this Agreement and shall not be
superseded hereby.


14.16.    TIME OF THE ESSENCE

.  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Agreement.


14.17.    WAIVER

.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Agreement shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.


14.18.    ATTORNEYS’ FEES

.  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


14.19.    TIME PERIODS

.  Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


14.20.    1031 EXCHANGE

.  Sellers and Purchaser acknowledge and agree that the purchase and sale of
each Property may be part of a tax-free exchange under Section 1031 of the Code
for either Purchaser or a Seller.  Each party hereby agrees to take all
reasonable steps on or before the Closing Date to facilitate such exchange if
requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Agreement, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Agreement will be extended as a result thereof.  Notwithstanding anything to the
contrary contained in the foregoing, if a Seller so elects to close the transfer
of a Property as an exchange, then (i) such Seller, at its sole option, may
delegate its obligations to transfer a Property under this Agreement, and may
assign its rights to receive the Purchase Price from Purchaser, to a deferred
exchange intermediary (an “Intermediary”) or to an exchange accommodation
titleholder, as the case may be; (ii) such delegation and assignment shall in no
way reduce, modify or otherwise affect the obligations of such Seller pursuant
to this Agreement; (iii) such Seller shall remain fully liable for its
obligations under this Agreement as if such delegation and assignment shall not
have taken place; (iv) Intermediary or exchange accommodation titleholder, as
the case may be, shall have no liability to Purchaser; and (v) the closing of
the transfer of the Property to Purchaser shall be undertaken by direct deed
from such Seller (or, if applicable, from other affiliates of such Seller whom
such Seller will cause to execute such deeds) to Purchaser or to exchange
accommodation titleholder, as the case may be.  Notwithstanding anything to the
contrary contained in the foregoing, if Purchaser so elects to close the
acquisition of a Property as an exchange, then (i) Purchaser, at its sole
option, may delegate its obligations to acquire such Property under this
Agreement, and may assign its rights to receive the Property from such Seller,
to an Intermediary or to an exchange accommodation titleholder, as the case may
be; (ii) such delegation and assignment shall in no way reduce, modify or
otherwise affect the obligations of Purchaser pursuant to this Agreement; (iii)
Purchaser shall remain fully liable for its obligations under this Agreement as
if such delegation and assignment shall not have taken place; (iv) Intermediary
or exchange accommodation titleholder, as the case may be, shall have no
liability to such Seller; and (v) the closing of the acquisition of such
Property by Purchaser or the exchange accommodation titleholder, as the case may
be, shall be undertaken by direct deed from the applicable Seller (or, if
applicable, from other affiliates of such Seller whom such Seller will cause to
execute such deeds) to Purchaser (or to exchange accommodation titleholder, as
the case may be). 


14.21.    NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS

.  Notwithstanding anything to the contrary contained in this Agreement, no
director, officer, employee, shareholder, member, manager, affiliate, partner or
agent of Seller or Purchaser, nor any of the directors, officers, employees,
shareholders, members, managers, partners, joint venturers or agents of any of
the directors, officers, employees, shareholders, members, affiliates, managers,
partners, joint venturers or agents of Seller or Purchaser, nor any other
person, partnership, limited liability company, corporation, joint venture or
trust, as principal of Seller or Purchaser, whether disclosed or undisclosed
shall have any personal obligation or liability hereunder, and neither Purchaser
or Seller shall seek to assert any claim or enforce any of their rights
hereunder against any the other.


14.22.    [INTENTIONALLY LEFT BLANK]

 


14.23.    ADA DISCLOSURE

.  Purchaser acknowledges that the Properties may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make a property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Sellers make no warranty,
representation or guarantee of any type or kind with respect to any Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Sellers expressly disclaim any such representation.


14.24.    NO RECORDING

.  Purchaser shall not cause or allow this Agreement or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without the prior written consent of Sellers’
Representative, which consent may be withheld in the sole discretion of Sellers’
Representative.  If the Purchaser records this Agreement or any other memorandum
or evidence thereof, Purchaser shall be in default of its obligations under this
Agreement.  Purchaser hereby appoints the Sellers’ Representative as Purchaser’s
attorney-in-fact to prepare and record any documents necessary to effect the
nullification and release of the contract or other memorandum or evidence
thereof from the public records.  This appointment shall be coupled with an
interest and irrevocable.


14.25.    RELATIONSHIP OF PARTIES

.  Purchaser and Sellers acknowledge and agree that the relationship established
between the parties pursuant to this Agreement is only that of a seller and a
purchaser of property.  Neither Purchaser nor Sellers is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


14.26.    WAIVER OF JURY TRIAL

.  The parties hereby waive all rights to trial by jury with respect to any
actions, controversy, dispute, or claim of any nature arising out of, in
connection with, or in relation to the interpretation, performance, enforcement
or breach of this Agreement (and any closing document executed in connection
herewith).


14.27.    AIMCO MARKS

.  Purchaser agrees that Sellers, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Agreement.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


14.28.    NON-SOLICITATION OF EMPLOYEES

.  Purchaser acknowledges and agrees that, without the express written consent
of Sellers’ Representative, neither Purchaser nor any of Purchaser’s employees,
affiliates or agents shall at any time solicit any Seller’s affiliates’
employees located at any property owned by such affiliates for potential
employment. 


14.29.    SURVIVAL

.  Except for (a) all of the provisions of this ARTICLE 14, and (b) any
provision of this Agreement which expressly states that it shall so survive, and
(c) any payment obligation of Purchaser under this Agreement, including any
obligations for return of the Deposit (the foregoing (a), (b) and (c) referred
to herein as the “Survival Provisions”), none of the terms and provisions of
this Agreement shall survive the termination of this Agreement, and, if the
Agreement is not so terminated, all of the terms and provisions of this
Agreement (other than the Survival Provisions) shall be merged into the Closing
documents and shall not survive Closing.


14.30.    MULTIPLE PURCHASERS

.  As used in this Agreement, the term “Purchaser” means all entities acquiring
any interest in any Properties at the Closing, including, without limitation,
any assignee(s) of the original Purchaser pursuant to Section 14.4 of this
Agreement.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Agreement, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.  In the
event that a Seller receives notice from any entity being a Purchaser hereunder,
the same shall be deemed to constitute notice from all entities being a
Purchaser hereunder.  In the event that any entity being a Purchaser hereunder
takes any action, breaches any obligation or otherwise acts pursuant to the
terms of this Agreement, the same shall be deemed to be the action of the other
entity(ies) being a Purchaser hereunder and the action of “Purchaser” under this
Agreement.  In the event that a Seller or Sellers’ Representative is required to
give notice or take action with respect to Purchaser under this Agreement,
notice to any entity being a Purchaser hereunder or action with respect to any
entity being a Purchaser hereunder shall be a notice or action to all entities
being a Purchaser hereunder.  In the event that a Purchaser or any entity being
a Purchaser hereunder is required to give notice or take action with respect to
a Seller under this Agreement, notice to any entity being a Seller hereunder or
action with respect to any entity being a Seller hereunder shall be a notice or
action to all entities being a Seller hereunder.   In the event that any entity
being a Purchaser hereunder desires to bring an action or arbitration against a
Seller, such action must be joined by all entities being a Purchaser hereunder
in order to be effective.  In the event that there is any agreement by a Seller
to pay any amount pursuant to this Agreement to Purchaser under any
circumstance, that amount shall be deemed the maximum aggregate amount to be
paid to all parties being a Purchaser hereunder and not an amount that can be
paid to each party being a Purchaser hereunder.  In the event that a Seller is
required to return the Deposit or other amount to Purchaser, such Seller shall
return the same to any entity being a Purchaser hereunder and, upon such return,
shall have no further liability to any other entity being a Purchaser hereunder
for such amount.  The foregoing provisions also shall apply to any documents,
including, without limitation, the General Assignment and Assumption and the
Assignment and Assumption of Leases and Security Deposits, executed in
connection with this Agreement and the transaction(s) contemplated hereby;
provided that any such documents shall have the correct entity names listed as
parties to such documents.


14.31.    SELLERS’ SEVERAL OBLIGATIONS

.  Purchaser agrees that, notwithstanding any other provision of this Agreement
to the contrary, the representations, warranties, obligations, and covenants of
each Seller are individual and several, and not joint and several, and that each
Seller is responsible and liable only for its own Property and its own
representations, warranties, obligations, and covenants.  Purchaser agrees that
it shall look solely to the applicable Seller for any amount due hereunder or,
obligation owed hereunder, and further waives any and all claims against any
other party or Property for payment or performance of the same, including,
without limitation, any other Seller or AIMCO, or any partner, member, manager,
shareholder, director, officer, employee, affiliate, representative or agent of
any Seller or AIMCO.


14.32.    COLORADO LOCAL LAW PROVISIONS

.  The following provisions shall apply only with respect to those Properties
located in the State of Colorado:


14.32.1.                      SPECIAL DISTRICT DISCLOSURE

.  SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS
THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS.  PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASER SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE AUTHORIZED
GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL LEVIES OF SUCH
DISTRICT SERVICING SUCH INDEBTEDNESS AND THE POTENTIAL FOR AN INCREASE IN SUCH
MILL LEVIES.


14.32.2.                      COMMON INTEREST COMMUNITY DISCLOSURE

.  ONE OR MORE OF THE PROPERTIES IS LOCATED WITHIN A COMMON INTEREST COMMUNITY
AND IS SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY.  THE OWNER OF THE PROPERTY
WILL BE REQUIRED TO BE A MEMBER OF THE OWNER'S ASSOCIATION FOR THE COMMUNITY AND
WILL BE SUBJECT TO THE BYLAWS AND RULES AND REGULATIONS OF THE ASSOCIATION.  THE
DECLARATION, BYLAWS, AND RULES AND REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS
UPON THE OWNER OF THE PROPERTY, INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF
THE ASSOCIATION.  IF THE OWNER DOES NOT PAY THESE ASSESSMENTS, THE ASSOCIATION
COULD PLACE A LIEN ON THE PROPERTY AND POSSIBLY SELL IT TO PAY THE DEBT.  THE
DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE
OWNER FROM MAKING CHANGES TO THE PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE
ASSOCIATION (OR A COMMITTEE OF THE ASSOCIATION) AND THE APPROVAL OF THE
ASSOCIATION. PURCHASERS OF PROPERTY WITHIN THE COMMON INTEREST COMMUNITY SHOULD
INVESTIGATE THE FINANCIAL OBLIGATIONS OF MEMBERS OF THE ASSOCIATION.  PURCHASERS
SHOULD CAREFULLY READ THE DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES
AND REGULATIONS OF THE ASSOCIATION.


14.32.3.                      METHAMPHETAMINE LABORATORY DISCLOSURE

.  The parties acknowledge that each Seller of a Colorado Property is required
to disclose whether such Seller knows that its Property was previously used as a
methamphetamine laboratory.  No disclosure is required if such Property was
remediated in accordance with state standards and other requirements are
fulfilled pursuant to § 25-18.5-102, C.R.S.  Purchaser further acknowledges that
Purchaser has the right to engage a certified hygienist or industrial hygienist
to test whether any of the Properties has ever been used as a methamphetamine
laboratory.  If Purchaser's test results indicate that a Property has been used
as a methamphetamine laboratory, but has not been remediated to meet the
standards established by rules of the Colorado State Board of Health promulgated
pursuant to § 25-18.5-102, C.R.S., Purchaser shall promptly give written notice
to Seller's Representative of the results of the test, and Purchaser may
terminate this Agreement.


14.32.4.                      SOURCE OF POTABLE WATER

.  The water provider for each Property located in Colorado is disclosed on the
Seller Information Schedule attached hereto.  SOME WATER PROVIDERS RELY, TO
VARYING DEGREES, ON NONRENEWABLE GROUND WATER. YOU MAY WISH TO CONTACT YOUR
PROVIDER (OR INVESTIGATE THE DESCRIBED SOURCE) TO DETERMINE THE LONG-TERM
SUFFICIENCY OF THE PROVIDER'S WATER SUPPLIES.


ARTICLE 15
LEAD BASED PAINT DISCLOSURE


15.1.        DISCLOSURE

.  Sellers and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit J hereto.


15.2.        CONSENT AGREEMENT – PRE-1978 – NOT CERTIFIED

.  The provisions of this Section 15.2 apply to those properties identified on
the Seller Information Schedule as “Pre 1978, Not Certified.”  Using reasonable
and customary efforts, the applicable Seller shall (a) perform any testing (the
“Testing”) required at its Property with respect to lead-based paint in
accordance with the requirements of the Consent Agreement (the “Consent
Agreement”) by and among the United States Environmental Protection Agency
(executed December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001),
and (b) if required under the Consent Agreement, as determined by such Seller
and its counsel in their sole and absolute discretion, remediate or abate (the
“Remediation”) any lead-based paint condition at such Property prior to the
Closing using reasonable and customary efforts.  In the event that such Seller
does not complete such Testing or Remediation, if any is required under the
Consent Agreement, prior to the Closing, such Seller shall initiate, continue or
complete such Testing or Remediation, if any is required under the Consent
Agreement, promptly after Closing.  Purchaser shall provide such Seller with
full and unimpeded access to its Property, including, without limitation, access
to all units located thereon, for the purposes of completing such Testing or
Remediation, if any is required under the Consent Agreement, and Purchaser shall
fully cooperate with such Seller regarding, and allow such Seller to perform,
such Testing or Remediation, if any is required under the Consent Agreement, as
determined by such Seller and its counsel in their sole and absolute discretion,
including, without limitation, allowing any alterations to such Property, to
comply with the Consent Agreement, until such time as such Testing or
Remediation, if any is required under the Consent Agreement, has been
completed.  Seller shall provide 24 hours’ notice to Purchaser in the event that
access to a unit is required to perform such Testing or Remediation, if any is
required under the Consent Agreement; provided, however, such Seller’s
obligations hereunder after Closing shall be contingent on Purchaser’s
compliance herewith, and such Seller shall be relieved of all liability and
obligations regarding such Testing or Remediation or otherwise under the Consent
Agreement, if any is required under the Consent Agreement, as a result of any
failure by Purchaser to comply with this Section 15.2.  Purchaser acknowledges
and agrees that (1) after Closing, the Purchaser and the applicable Property
shall be subject to the Consent Agreement and the provisions contained herein
related thereto; (2) after Closing, Purchaser agrees to undertake the
obligations required by the Consent Agreement; (3) such Seller will need
necessary access to the applicable Property to comply with the requirements of
the Consent Agreement; (4) Purchaser will provide such access to such Property
after Closing so that such Seller can comply with the requirements of the
Consent Agreement; and (5) Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement.  By execution hereof, Purchaser further
acknowledges receipt of notice in writing of the existence of the Consent
Agreement and receipt of a copy thereof.


15.3.        CONSENT AGREEMENT – PRE-1978 CERTIFIED

.  The provisions of this Section 15.3 apply to those Properties identified on
the Seller Information Schedule as “Pre-1978-Certified.”  Testing has been
performed at each Property identified as “Pre-1978, Certified” with respect to
lead-based paint.  The “LBP Consultant” identified on the Seller Information
Schedule prepared the Report with respect to the Property identified therein.  A
copy of each report will be provided to Purchaser with the Materials.  Each
Report certifies the respective Property as lead based paint free.  By execution
hereof, Purchaser acknowledges receipt of a copy of the Reports, the Lead-Based
Paint Disclosure Statement attached hereto as Exhibit H, and acknowledges
receipt of the Consent Agreement.  Because the applicable Property has been
certified as lead based paint free, the applicable Seller is not required under
the Consent Agreement to remediate or abate any lead-based paint condition at
its Property prior to the Closing.  Purchaser acknowledges and agrees that (1)
after Closing, Purchaser and the applicable Property shall be subject to the
Consent Agreement and the provisions contained herein related thereto and (2)
Purchaser shall not be deemed to be a third party beneficiary to the Consent
Agreement.


15.4.        CONSENT AGREEMENT – PRE-1978-LBP, BUT NO LBP HAZARDS

.  The provisions of this Section 15.4 apply to those Properties identified on
the Seller Information Schedule as “Pre 1978, Lead-Based Paint Present, No
Lead-Based Hazard.”  Testing has been performed at the applicable Property with
respect to lead-based paint.  The “LBP Consultant” identified on the Seller
Information Schedule prepared the Report with respect to the Property identified
therein.  A copy of the Report with respect to the Property will provided to
Purchaser with the Materials.  The Report certifies the applicable Property as
free of (a) lead based hazards, (b) dust lead hazards and (c) soil lead
hazards.  By execution hereof, Purchaser acknowledges receipt of a copy of the
Report, the Lead-Based Paint Disclosure Statement attached hereto as Exhibit H,
and the Consent Agreement.  Because the applicable Property has been certified
as free of (x) lead based hazards, (y) dust lead hazards and (z) soil lead
hazards, the applicable Seller is not required under the Consent Agreement to
remediate or abate any lead-based paint condition at such Property prior to the
Closing.  Purchaser acknowledges and agrees that (1) after Closing, the
Purchaser and the applicable Property shall be subject to the Consent Agreement
and the provisions contained herein related thereto and (2) Purchaser shall not
be deemed to be a third party beneficiary to the Consent Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the Sellers and Purchaser have executed this Agreement for
Purchase and Sale and Joint Escrow Instructions as of the date first set forth
above.

Sellers:

 

GOVERNOR’S PARK APARTMENTS:

 

GOVERNORS PARK APARTMENTS VII LIMITED PARTNERSHIP, a South Carolina limited
partnership

 

By:     SHELTER VII GP LIMITED PARTNERSHIP, a South Carolina limited
partnership, its general partner

 

          By:     SHELTER REALTY VII           CORPORATION, a South Carolina
          corporation, its general partner

 

 

          By: /s/Brian J. Bornhorst

          Name: Brian J. Bornhorst

          Title: Vice President

 

VILLAGE GARDENS APARTMENTS:

 

SHELTER PROPERTIES VI LIMITED PARTNERSHIP, a South Carolina limited partnership

 

By:     SHELTER REALTY VI CORPORATION,

a South Carolina corporation,

its corporate general partner

 

 

          By: /s/Brian J. Bornhorst

          Name: Brian J. Bornhorst

          Title: Vice President

 

 

 


 

COPPER MILL APARTMENTS:

 

COPPER MILL CPGF 22, L.P., a Delaware limited partnership

 

By:       CPGF 22 COPPER MILL GP, L.L.C.,                        a South
Carolina limited liability company,

            its general partner

 

            By:    CENTURY PROPERTIES GROWTH               FUND XXII, A
CALIFORNIA LIMITED                  PARTNERSHIP, a California limited
                           partnership,

                     its member

 

                     By:   FOX PARTNERS IV, a California                       
general partnership,

                             its general partner

 

                             By:  FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation,

                                    its general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title: Vice President

SYCAMORE CREEK APARTMENTS:

 

SYCAMORE CREEK ASSOCIATES, L.P., a Delaware limited partnership

 

By:       MAE JMA, INC., a Delaware corporation,

            its managing general partner

 

  By: /s/Brian J. Bornhorst

  Name: Brian J. Bornhorst

            Title: Vice President

 


 

BEXLEY HOUSE APARTMENTS:

 

BEXLEY HOUSE, L.P., a Delaware limited partnership

 

By:       BEXLEY HOUSE GP, L.L.C., a South Carolina             limited
liability company,

            its general partner

 

            By:       DAVIDSON INCOME REAL ESTATE,                         L.P.,
a Delaware limited partnership,

                        its member

 

                        By:       DAVIDSON DIVERSIFIED  
                                    PROPERTIES, INC., a Tennessee
                                    corporation,

                                    its managing general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title: Vice President

 

RUNAWAY BAY I APARTMENTS:

 

RUNAWAY BAY-OXFORD ASSOCIATES L.P., an Indiana limited partnership

 

By:       OAMCO XXI, L.P., a Delaware limited             partnership,

            its managing general partner

 

            By:       OAMCO XXI, L.L.C., a Delaware limited
                        liability company,

                        its general partner

 

                        By:       OXFORD REALTY FINANCIAL
                                    GROUP, INC., a Maryland     
                                    corporation,

                                    its managing member

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                         Title: Vice President


 

RUNAWAY BAY II APARTMENTS:

 

RUNAWAY BAY II-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership

 

By:       RUNAWAY BAY II CORPORATION, a             Maryland corporation,

            its managing general partner

 

  By: /s/Brian J. Bornhorst

  Name: Brian J. Bornhorst

            Title: Vice President


BIG WALNUT APARTMENTS:

 

BIG WALNUT, L.P., a Delaware limited partnership

 

By:       DAVIDSON DIVERSIFIED PROPERTIES, INC.,             a Tennessee
corporation,

            its general partner

 

  By: /s/Brian J. Bornhorst

  Name: Brian J. Bornhorst

            Title: Vice President

THE VILLAS AT LITTLE TURTLE APARTMENTS:

 

COLUMBUS III-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership

 

By:       OXFORD INVESTMENT CORPORATION, a             Maryland corporation,

            its managing general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

          Title: Vice President

COOPER’S POINTE APARTMENTS:

 

COOPER'S POINTE CPGF 22, L.P., a Delaware limited partnership

 

By:   CPGF 22 COOPER'S POINTE GP, L.L.C., a    South         Carolina limited
liability company,

        its general partner

 

        By:   CENTURY PROPERTIES GROWTH FUND                 XXII, A CALIFORNIA
LIMITED                      PARTNERSHIP, a California limited
                           partnership,

                its member

 

                By:   FOX PARTNERS IV, a California general
                        partnership,

                        its general partner

 

                        By:       FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation,

                                    its general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title: Vice President

HIBBEN FERRY I APARTMENTS:

 

HIBBEN FERRY I APARTMENT PARTNERS, L.P., a Delaware limited partnership

 

By:       AIMCO HOLDINGS, L.P., a Delaware limited             partnership,

            its general partner

 

            By:       AIMCO HOLDINGS QRS, INC.,

                        a Delaware corporation,

                        its general partner

 

          By: /s/Brian J. Bornhorst

          Name: Brian J. Bornhorst

                     Title: Vice President

 


 

SPRINGHOUSE APARTMENTS:

 

CHARLESTON-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited partnership



By:       AIMCO/CHARLESTON, L.L.C., a Delaware             limited liability
company,
            its managing general partner

 

            By:       AIMCO PROPERTIES, L.P., a Delaware                        
limited partnership,
                        its member

 

                        By:       AIMCO-GP, INC., a Delaware
                                    corporation,

                                    its general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title: Vice President

WEBB BRIDGE CROSSING APARTMENTS:

 

WINTHROP APARTMENT INVESTORS LIMITED PARTNERSHIP, a Maryland limited partnership

By:    WAI ASSOCIATES LIMITED PARTNERSHIP, a          Texas limited partnership,
         its general partner

         By:  AIMCO/WAI ASSOCIATES GP, LLC, a                  Delaware limited
liability company,
               its general partner

               By:    AIMCO PROPERTIES, L.P., a Delaware                        
limited partnership,
                        its member

                        By:       AIMCO-GP, INC., a Delaware
                                    corporation,
                                    its general partner

             

             By: /s/Brian J. Bornhorst

             Name: Brian J. Bornhorst

                       Title: Vice President

 

 


 

SCOTCH PINES EAST APARTMENTS:

 

CALMARK/FORT COLLINS, LTD.,

a California limited partnership

 

By:       CALMARK/FORT COLLINS, INC.,

            a California corporation,

            its corporate general partner

 

  By: /s/Brian J. Bornhorst

  Name: Brian J. Bornhorst

            Title: Vice President                                         
           

 

COURTNEY PARK APARTMENTS:

 

AMBASSADOR XI, L.P., a Delaware limited partnership

 

By:       AMBASSADOR XI, INC., a Delaware             corporation

            its general partner

 

  By: /s/Brian J. Bornhorst

  Name: Brian J. Bornhorst

            Title: Vice President                                         
                       

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 


 

Purchaser:

 

JRK PROPERTY HOLDINGS, INC.,
a California corporation




By: /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

JRK BIRCHMONT ADVISORS LLC,
a Delaware limited liability company

 

By:   JRK Birchmont Capital Partners LLC,
a California limited liability company,
its Managing Member

 

By:   JRK Property Holdings, Inc.,
a California corporation,
its Manager

 

 

By: /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

 